     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 1 of 94




   LOCKRIDGE GRINDAL NAUEN P.L.L.P.
 1 REBECCA A. PETERSON (241858)

 2 100 Washington Avenue South, Suite 2200
   Minneapolis, MN 55401
 3 Telephone: (612) 339-6900
   E-mail: rapeterson@locklaw.com
 4
   LITE DEPALMA GREENBERG & AFANADOR, LLC
 5 SUSANA CRUZ HODGE, Pro Hac Vice
   570 Broad Street, Suite 1201
 6 Newark, NJ 07102
   Telephone: (973) 623-3000
 7
   E-mail: scruzhodge@litedepalma.com
 8 Co-Lead Interim Class Counsel

 9                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
10                                  OAKLAND DIVISION
                                         ) Case No. 21-cv-00913-YGR
11   IN RE PLUM BABY FOOD                )
     LITIGATION                          ) FIRST AMENDED CONSOLIDATED CLASS
12                                       ) ACTION COMPLAINT FOR:
     This document relates to:           ) (1) VIOLATIONS OF THE CALIFORNIA
13                                       ) CONSUMERS LEGAL REMEDIES ACT;
     All Actions                         ) (2) VIOLATIONS OF THE CALIFORNIA
14                                       ) FALSE ADVERTISING LAW;
                                         ) (3) VIOLATIONS OF THE CALIFORNIA
15                                       ) UNFAIR COMPETITION LAW;
                                         ) (4) BREACH OF IMPLIED WARRANTY;
16                                       ) (5) UNJUST ENRICHMENT;
                                         ) (6) FRAUDULENT MISREPRESENTATION
17                                       ) BY OMISSION;
                                         ) (7) FRAUD BY OMISSION
18                                       ) (8) VIOLATIONS OF NEW YORK
                                         ) DECEPTIVE PRACTICES ACT, GBL § 349;
19                                       ) (9) VIOLATIONS OF NEW YORK FALSE
                                         ) ADVERTISING ACT, GBL § 350;
20                                       ) (10) VIOLATION OF MINNESOTA
                                         ) UNLAWFUL TRADE PRACTICES ACT;
21                                       ) (11) VIOLATION OF MINNESOTA UNIFORM
                                         ) DECEPTIVE TRADE PRACTICES ACT;
22                                       ) (12) VIOLATION OF MINNESOTA FALSE
                                         ) STATEMENT IN ADVERTISING ACT;
23                                       ) (13) VIOLATION OF MINNESOTA
                                         ) PREVENTION OF CONSUMER FRAUD ACT;
24                                       ) (14) VIOLATION OF PENNSYLVANIA
                                         ) UNFAIR TRADE PRACTICES AND
25                                      ) CONSUMER PROTECTION LAW; AND
                                         ) (15) VIOLATION OF ILLINOIS CONSUMER
26                                       ) FRAUD AND DECEPTIVE BUSINESS
                                         ) PRACTICES ACT.
27
                                       DEMAND FOR JURY TRIAL
28
      Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 2 of 94




 1          1.     Plaintiffs Ludmila Gulkarov, Janine Torrence, Kelly McKeon, Josh Crawford,

 2 Vanessa Mathiesen, Autumn Ellison, Jessica David, Sarah Brown, Tommy Nurre, and Christina

 3 Gonzalez (collectively “Plaintiffs”), individually and on behalf of all others similarly situated, by

 4 and through their undersigned attorneys, bring this Class Action Complaint against Defendant

 5 Plum, PBC and Defendant Plum, Inc. (collectively “Defendants”), for their negligent, reckless,

 6 and/or intentional practice of failing to fully disclose the presence of arsenic, cadmium, lead, or

 7 mercury (collectively “Heavy Metals”), perchlorate, and/or other undesirable toxins or

 8 contaminants in their baby food. The baby food is sold throughout the United States and does not

 9 conform to its packaging. Plaintiffs seek both injunctive and monetary relief on behalf of the

10 proposed Classes (as defined herein), including requiring full disclosure of all such substances in

11 their packaging and restoring monies to the members of the proposed Classes. Plaintiffs allege the

12 following based upon personal knowledge, as well as investigation by their counsel as to

13 themselves, and as to all other matters, upon information and belief. Plaintiffs believe that

14 substantial evidentiary support will exist for the allegations set forth herein after a reasonable

15 opportunity for discovery.

16                                    NATURE OF THE ACTION

17          2.     Reasonable parents, like Plaintiffs, trust manufacturers, like Defendants, to sell

18 baby food that is healthy, nutritious, and free from harmful toxins, contaminants, and chemicals.

19 They certainly expect the food they feed their infants and toddlers to be free from Heavy Metals

20 or perchlorate, substances known to have significant and dangerous health consequences.

21          3.     Consumers lack the scientific knowledge necessary to determine whether the

22 Defendants’ products do in fact contain Heavy Metals, perchlorate, and/or other undesirable toxins

23 or contaminants, or to ascertain the true nature of the ingredients and quality of the products.

24 Reasonable consumers therefore must and do rely on Defendants to properly and fully disclose

25 what their products contain. This is especially true for a product’s contents like arsenic, lead,

26 cadmium, mercury and perchlorate that are material to a reasonable parent’s purchasing decisions.

27          4.     Defendants manufacture, market, advertise, package, distribute, and sell baby food
                                                -1-
28               FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   Court File 21-cv-000913-YGR
         Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 3 of 94




 1 products under the brand name Plum Organics throughout the United States, including in this

 2 District.

 3             5.     Defendants’ packaging emphasizes that the Baby Foods1 are high quality, organic,

 4
     1
         “Baby Foods” collectively refers to the following Plum Organics products:
 5
              Stage 1 Organic Baby Food Pouch: (1) Just Peaches; (2) Just Sweet Potato; (3) Just Prunes
 6

 7            Stage 2 Organic Baby Food Pouch: (1) Pear, Spinach & Pea; (2) Banana & Pumpkin; (3)
               Banana, Zucchini & Amaranth; (4) Apple, Butternut Squash & Granola; (5) Strawberry,
 8             Banana & Granola; (6) Apple, Cauliflower & Leek Organic Baby Food; (7) Apple, Plum,
               Berry & Barley Granola; (8) Apple, Raspberry, Spinach & Greek Yogurt; (9) Apple &
 9             Broccoli; (10) Apple & Carrot; (11) Guava , Pear, & Pumpkin; (12) Kale, Corn, Carrot &
               Tomato; (13) Mango, Yellow Zucchini, Corn & Turmeric; (14) Peach, Pumpkin, Carrot &
10
               Cinnamon; (15) Pear, Green Bean & Greek Yogurt; (16) Pear, Purple Carrot & Blueberry;
11             (17) Pear, Spinach & Pea; (18) Pumpkin, Spinach, Chickpea & Broccoli; (19) Sweet
               Potato, Apple & Corn; (20) Peach, Banana, & Apricot; (21) Apple, Raisin & Quinoa; (22)
12             Pumpkin, Banana, Papaya, & Cardamom; (23) Mango, Sweet Potato, Apple & Millet; (24)
               Pea, Kiwi, Pear & Avocado; (25) Pear & Mango; (26) Butternut Squash, Carrot, Chickpea
13             & Corn; (27) Mango, Carrot & Coconut Cream; (28) Pear, Blueberry, Avocado & Granola;
               (29) Strawberry, Banana & Granola
14

15            Stage 3 Organic Baby Food Pouch: (1) Carrot, Sweet Potato, Corn, Pea & Chicken; (2)
               Carrot, Sweet Potato, Corn, Pea & Chicken; (3) Carrot, Spinach, Turkey, Corn, Apple &
16             Potato

17            Mighty 4 Blends: (1) Pear, Cherry, Blackberry, Strawberry, Spinach & Oat; (2) Banana,
               Blueberry, Sweet Potato, Carrot, Greek Yogurt & Millet; (3) Banana, Kiwi, Spinach, Greek
18             Yogurt & Barley; (4) Apple, Blackberry, Purple Carrot, Greek Yogurt & Oat; (5) Banana,
19             Peach, Pumpkin, Carrot, Greek Yogurt & Oat

20            Little Teethers Multigrain Teething Wafers: (1) Banana with Pumpkin; (2) Blueberry

21            Mighty Morning Snack Bar: (1) Blueberry; (2) Strawberry; (3) Blueberry Lemon; (4)
               Apple Cinnamon
22
              Mighty Morning Tots Pouches: Banana, Blueberry, Oat, Quinoa
23

24            Mighty Veggie Blends: (1) Zucchini, Apple, Watermelon & Barley; (2) Sweet Potato,
               Apple, Banana & Carrot; (3) Carrot, Pear, Pomegranate, & Oats
25
              Teensy Snacks: (1) Peach; (2) Berry
26
              Tots Pouches: Banana, Blueberry, Oat, Quinoa
27
                                               -2-
28                  FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  Court File 21-cv-000913-YGR
         Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 4 of 94




 1 and made with superior ingredients to justify a premium price and induce reasonable consumers

 2 to believe in the quality and safety of their products for consumption by infants and children.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15
               6.     Based on the impression given by the packaging, no reasonable consumer could
16
     expect or understand that the Baby Foods contained Heavy Metals and perchlorate.
17
               7.     Defendants further state they use “organic, non-GMO, whole and simple
18
     ingredients” and their products are “always made without genetically modified ingredients.”2
19

20

21
              Jammy Sammy Sandwich Bar: Apple, Cinnamon & Oatmeal
22
              Mashup Pouches: (1) Applesauce, Blueberry, Carrot; (2) Applesauce, Carrot & Mango; (3)
23
               Applesauce, Blueberry, Carrot; (4) Applesauce Strawberry & Beet; (5) Applesauce,
24             Strawberry & Banana

25            Super Puffs: (1) Mango with Sweet Potato; (2) Apple with Spinach; (3) Blueberry with
               Purple Sweet Potato
26
     2
         https://www.plumorganics.com/food-philosophy/ (last accessed Sept. 3, 2021).
27
                                               -3-
28                  FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  Court File 21-cv-000913-YGR
         Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 5 of 94




 1 Defendants’ mission is “to nourish little ones with the very best food from the very first bite.”3

 2 Defendants assure consumers that the Baby Foods are healthy, nutritious, “made from the best

 3 ingredients,” high quality, and safe for infant and children consumption.

 4            8.      Defendants claim they place the safety of their customers above all else,4 and that

 5 their Baby Foods are organic, in direct contradiction to the true nature of the Baby Foods’ contents,

 6 which include Heavy Metals, perchlorate, and/or other undesirable toxins or contaminants.

 7            9.      Yet nowhere on the packaging do Defendants disclose that the Baby Foods include

 8 Heavy Metals, perchlorate, and/or other ingredients.

 9            10.     The Baby Foods have been shown to contain detectable levels of arsenic, cadmium,

10 lead, mercury, and/or perchlorate, all known to pose health risks to humans, and particularly to

11 infants and children.5

12            11.     Despite this, Defendants fail to disclose to consumers that the Baby Foods contain

13 (or have a material risk of containing) Heavy Metals, perchlorate, and/or other undesirable toxins

14 or contaminants. Nowhere on the Baby Foods’ packaging is it disclosed that they contain (or have

15 a material risk of containing) Heavy Metals, perchlorate, and/or other undesirable toxins or

16 contaminants (hereinafter collectively referred to as “Omissions”).

17            12.     The Baby Foods’ packaging does not include any type of disclaimer or disclosure

18 regarding the presence of Heavy Metals, perchlorate, and/or other undesirable toxins or

19 contaminants that would inform consumers of their presence. Likewise, there is nothing on the

20 packaging stating that Heavy Metals, perchlorate, and/or other undesirable toxins or contaminants

21 can be unsafe or accumulate over time resulting in developmental issues, poisoning, injury, and/or

22

23   3
         https://www.plumorganics.com/faqs/ (last accessed Sept. 3, 2021).
24   4
         https://www.plumorganics.com/faqs/ (last accessed Sept. 3, 2021).
25
     5
     See Healthy Babies Bright Futures’ Report: What’s in My Baby’s Food? (“HBBF Report”),
26 available     at      https://www.healthybabyfood.org/sites/healthybabyfoods.org/files/2020-
   04/BabyFoodReport_ENGLISH_R6.pdf (last accessed Sept. 3, 2021).
27
                                               -4-
28            FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  Court File 21-cv-000913-YGR
      Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 6 of 94




 1 disease.

 2           13.     Instead, Defendants chose to focus on promoting their Baby Foods as high quality,

 3 organic, and made with superior ingredients to justify a premium price.

 4           14.     On information and belief, it was recently revealed that Defendants were

 5 knowingly, recklessly, and/or negligently selling baby food that contained arsenic, cadmium, lead,

 6 mercury, perchlorate, and/or other undesirable toxins or contaminants.

 7           15.     In February 2021, a report by the U.S. House of Representatives’ Subcommittee on

 8 Economic and Consumer Policy, Committee on Oversight and Reform (the “Subcommittee”)

 9 revealed that parents’ trust has been violated. Ex. 1. The Subcommittee’s investigation of the seven

10 largest baby food manufacturers in the United States, including Defendants, was spurred by

11 “reports alleging high levels of toxic heavy metals in baby foods” and the knowledge that “[e]ven

12 low levels of exposure can cause serious and often irreversible damage to brain development.” Ex.

13 1 at 2.

14           16.     The Subcommittee’s report (the “House Report”) revealed that “[i]nternal company

15 standards permit dangerously high levels of toxic heavy metals, and … that the [baby food]

16 manufacturers have often sold foods that exceeded these levels.” Ex. 1 at 4. Defendants were

17 among the three manufacturers that refused to cooperate with the Subcommittee’s investigation,

18 causing “great[] concern that their lack of cooperation might obscure the presence of even higher

19 levels of toxic heavy metals in their baby food products, compared to their competitors’ products.”

20 Ex. 1 at 5. “[E]ven limited independent testing has revealed the presence of toxic heavy metals in

21 [Defendants’] baby food.” Ex. 1 at 45.

22           17.     The House Report concluded by finding that “Manufacturers knowingly sell these

23 products to unsuspecting parents, in spite of internal company standards and test results, and

24 without any warning labeling whatsoever,” and recommended that there be mandatory testing,

25 label disclosure, voluntary phase out of toxic ingredients and regulatory rules setting maximum

26 standards, among other things. Ex. 1 at 58-59.

27           18.     In response to the House Report, Defendants acknowledged that Heavy Metals are
                                                     -5-
28                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                        Court File 21-cv-000913-YGR
         Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 7 of 94




 1 in foods “to an extent” and that they are committed to minimizing their presence in Plum Baby

 2 Foods.6

 3               19.     Recent testing conducted on two Plum products, however, confirmed alarming

 4 levels of arsenic and significant levels of cadmium. These results show that Heavy Metals are

 5 significantly present in the Baby Foods and Defendants’ purported attempt to minimize Heavy

 6 Metals in these products is failing:

 7
               Food                                    Arsenic      Cadmium Lead Mercury
 8                                                     (ppb)        (ppb)   (ppb) (ppb)

 9             Super Puffs Mango with Sweet Potato 177              15.9         4.0    < 1.9

10             Super Puffs Apple with Spinach          114          21.2         5.0    < 1.7

11               20.     Based on the Omissions, no reasonable consumer had any reason to know or expect

12 that the Baby Foods contained Heavy Metals, perchlorate, and/or other undesirable toxins or

13 contaminants. Furthermore, reasonable parents, like Plaintiffs, who were feeding the Baby Foods

14 to their babies (often multiple times a day) would consider the mere presence (or risk) of Heavy

15 Metals, perchlorate, and/or other undesirable toxins or contaminants a material fact when

16 considering whether to purchase the Baby Foods.

17               21.     Defendants know their customers trust the quality of their products and expect the

18 Baby Foods to be free of Heavy Metals, perchlorate, and/or other undesirable toxins or

19 contaminants. They also know their consumers seek out and wish to purchase premium baby foods

20 that possess high quality ingredients free of toxins, contaminants, or chemicals, and that these

21 consumers will pay more for baby foods they believe possess these qualities. Defendants also know

22 no reasonable consumer would knowingly provide their children with baby food that contained

23 Heavy Metals, perchlorate, and/or other undesirable toxins or contaminants.

24               22.     Defendants knew the parents to whom they market would find the Omissions

25
     6
         Id.
26

27
                                                  -6-
28                     FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                     Court File 21-cv-000913-YGR
         Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 8 of 94




 1 material and that they were in a special position of public trust to those consumers. As

 2 Subcommittee Chairman Krishnamoorthi stated:

 3           Baby food manufacturers hold a special position of public trust. But consumers mistakenly

 4           believe that these companies would not sell unsafe products. The Subcommittee’s staff

 5           report found that these manufacturers knowingly sell baby food containing high levels of

 6           toxic heavy metals.       I hope companies will commit to making safer baby

 7           foods. Regardless, it’s time that we develop much better standards for the sake of future

 8           generations.7

 9           23.     The Omissions are deceptive, misleading, unfair, and/or false because the Baby

10 Foods contain undisclosed levels of Heavy Metals, perchlorate, and/or other undesirable toxins or

11 contaminants.

12           24.     The Omissions allowed Defendants to capitalize on, and reap enormous profits

13 from, reasonable consumers who paid a premium price for Baby Foods that omitted material

14 information as to the foods’ true quality and value. Defendants continue to wrongfully induce

15 consumers to purchase their Baby Foods.

16           25.     Plaintiffs bring this proposed consumer class action individually and on behalf of

17 all other members of the Class (as defined herein), who, from the applicable limitations period up

18 to and including the present, purchased for use and not resale any of Defendants’ Baby Foods.

19                                    JURISDICTION AND VENUE

20           26.     This Court has original jurisdiction over all causes of action asserted herein under

21 the Class Action Fairness Act, 28 U.S.C. §1332(d)(2), because the matter in controversy exceeds

22 the sum or value or $5,000,000 exclusive of interest and costs and more than two-thirds of the

23 Class resides in states other than the state in which Defendants are citizens and in which this case

24
     7
25       https://oversight.house.gov/news/press-releases/oversight-subcommittee-staff-report-reveals-
     top-baby-foods-contain-dangerous (last accessed Sept. 3, 2021).
26

27
                                              -7-
28                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                 Court File 21-cv-000913-YGR
      Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 9 of 94




 1 is filed, and therefore any exemptions to jurisdiction under 28 U.S.C. §1332(d)(2) do not apply.

 2          27.     Venue is proper in this Court pursuant to 28 U.S.C. §1391, because Plaintiffs

 3 suffered injury as a result of Defendants’ acts in this district, many of the acts and transactions

 4 giving rise to this action occurred in this district, and Defendants conduct substantial business in

 5 this district and are headquartered in this district.

 6                                             THE PARTIES

 7          28.     Plaintiff Ludmila Gulkarov (“Plaintiff Gulkarov”) is, and at all times relevant

 8 hereto has been, a citizen of the state of California. She purchased the Baby Foods, including:

 9 Stage 1 Organic Baby Food Pouch: Just Sweet Potato; Stage 2 Organic Baby Food Pouch: Apple

10 & Carrot.

11          29.     Plaintiff Gulkarov purchased these foods for all three of her children from Vons

12 and Albertsons grocery stores, beginning in approximately July 2014. Plaintiff Gulkarov last

13 purchased the Baby Foods for her youngest child in 2017.

14          30.     Plaintiff Gulkarov believed she was feeding her children healthy, nutritious baby

15 food. Prior to purchasing the Baby Foods, Plaintiff Gulkarov saw and relied upon the packaging

16 of the Baby Foods. During the time she purchased and fed her children the Baby Foods, and due

17 to the Omissions by Defendants, she was unaware the Baby Foods contained (or had a material

18 risk of containing) any level of Heavy Metals, perchlorate, and/or other undesirable toxins or

19 contaminants, and would not have purchased the Baby Foods if that information had been fully

20 disclosed. Plaintiff would be willing to purchase Plum Organics products in the future if she could

21 be certain that they do not contain (of have a material risk of containing) Heavy Metals or

22 perchlorate.

23          31.     Plaintiff Janine Torrence (“Plaintiff Torrence”) is, and at all times relevant hereto

24 has been, a citizen of the state of New York. She purchased the Baby Foods, specifically the Plum

25 Organics Variety Packs of the pouches for: Stage 2 Organic Baby Food Pouch: (1) Apple,

26 Butternut Squash, & Granola; (2) Pear, Blueberry, Avocado & Granola; (3) Strawberry, Banana,

27 & Granola; (4) Mango, Carrot, & Coconut Cream.
                                               -8-
28            FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 10 of 94




 1          32.    Plaintiff Torrence generally purchased these foods from Shop Rite, Stop & Shop,

 2 and Target stores. Plaintiff Torrence purchased the Baby Foods for her daughter from

 3 approximately June 2020 until February 2021.

 4          33.    Plaintiff Torrence believed she was feeding her child healthy, nutritious baby food.

 5 Prior to purchasing the Baby Foods, Plaintiff Torrence saw and relied upon the packaging of the

 6 Baby Foods. During the time she purchased and fed her child the Baby Foods, and due to the

 7 Omissions by Defendants, she was unaware the Baby Foods contained (or had a material risk of

 8 containing) Heavy Metals, perchlorate, and/or other undesirable toxins or contaminants, and would

 9 not have purchased the Baby Foods if that information had been fully disclosed. Plaintiff would

10 be willing to purchase Plum Organics products in the future if she could be certain that they do not

11 contain (of have a material risk of containing) Heavy Metals or perchlorate and if she needed to

12 purchase baby food again.

13          34.    Plaintiff Kelly McKeon (“Plaintiff McKeon”) is, and at all times relevant hereto

14 has been, a citizen of the state of Minnesota. She purchased the Baby Foods for her child,

15 including: Stage 1 Organic Baby Food Pouch: Just Sweet Potato; Stage 2 Organic Baby Food

16 Pouch: Butternut Squash, Carrot, Chickpea & Corn; Little Teethers Multigrain Teething Wafers:

17 Blueberry; Mighty Morning Snack Bar: (1) Blueberry; (2) Strawberry; (3) Apple Cinnamon (4)

18 Blueberry Lemon; Teensy Snacks: Berry; Super Puffs: (1) Apple with Spinach; (2) Mango with

19 Sweet Potato.

20          35.    Plaintiff McKeon generally purchased these foods from Target and Whole Foods

21 stores, from approximately the spring or summer of 2018 until approximately February 2021 when

22 she learned of the presence of Heavy Metals in the Baby Foods.

23          36.    Plaintiff McKeon believed she was feeding her child healthy, nutritious baby food.

24 Prior to purchasing the Baby Foods, Plaintiff McKeon saw and relied upon the packaging of the

25 Baby Foods. During the time she purchased and fed her child the Baby Foods, and due to the

26 Omissions by Defendants, she was unaware the Baby Foods contained (or had a material risk of

27 containing) Heavy Metals, perchlorate, and/or other undesirable toxins or contaminants, and would
                                                  -9-
28             FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 11 of 94




 1 not have purchased the Baby Foods if that information had been fully disclosed. Plaintiff would

 2 be willing to purchase Plum Organics products in the future if she could be certain that they do not

 3 contain (of have a material risk of containing) Heavy Metals or perchlorate.

 4          37.    Plaintiff Josh Crawford (“Plaintiff Crawford”) is, and at all times relevant hereto

 5 has been, a citizen of the state of Pennsylvania. He purchased the Baby Foods for his child,

 6 including: Stage 1 Organic Baby Food Pouch: Just Prunes; Little Teethers Multigrain Teething

 7 Wafers: Banana with Pumpkin.

 8          38.    Plaintiff Crawford generally purchased the Baby Foods from Walmart and Weis

 9 Markets, from approximately the fall or winter of 2018 until approximately the end of 2020.

10          39.    Plaintiff Crawford believed he was feeding his child healthy, nutritious baby food.

11 Prior to purchasing the Baby Foods, Plaintiff Crawford saw and relied upon the packaging of the

12 Baby Foods. During the time he purchased and fed his child the Baby Foods, and due to the

13 Omissions by Defendants, he was unaware the Baby Foods contained (or had a material risk of

14 containing) Heavy Metals, perchlorate, and/or other undesirable toxins or contaminants, and would

15 not have purchased the Baby Foods if that information had been fully disclosed. Plaintiff would

16 be willing to purchase Plum Organics products in the future if he could be certain that they do not

17 contain (of have a material risk of containing) Heavy Metals or perchlorate.

18          40.    Plaintiff Vanessa Mathiesen (“Plaintiff Mathiesen”) is, and at all times relevant

19 hereto has been, a citizen of the state of California. She purchased the Baby Foods for her child,

20 including: Stage 2 Organic Baby Food Pouch: (1) Pear, Spinach & Pea; (2) Apple & Broccoli; (3)

21 Peach Banana & Apricot; (4) Apple, Raspberry, Spinach & Greek Yogurt; (5) Banana & Pumpkin;

22 Mighty Morning Tots Pouches: Banana, Blueberry, Oat, Quinoa; Teensy Snacks: Berry.

23          41.    Plaintiff Mathiesen generally purchased these foods from approximately October

24 to December of 2018 until she learned of the presence of Heavy Metals in the Baby Foods.

25          42.    Plaintiff Mathiesen believed she was feeding her child healthy, nutritious baby

26 food. Prior to purchasing the Baby Foods, Plaintiff Mathiesen saw and relied upon the packaging

27 of the Baby Foods. During the time she purchased and fed her child the Baby Foods, and due to
                                                - 10 -
28            FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 12 of 94




 1 the material Omissions by Defendants, she was unaware the Baby Foods contained (or had a

 2 material risk of containing) Heavy Metals, perchlorate, and/or other undesirable toxins or

 3 contaminants, and would not have purchased the Baby Foods if that information had been fully

 4 disclosed. Plaintiff would be willing to purchase Plum Organics products in the future if she could

 5 be certain that they do not contain (of have a material risk of containing) Heavy Metals or

 6 perchlorate.

 7          43.    Plaintiff Autumn Ellison (“Plaintiff Ellison”) is, and at all times relevant hereto has

 8 been, a citizen of the state of Oregon. She purchased the Baby Foods for her child, including:

 9 Stage 2 Organic Baby Food Pouch: (1) Peach, Banana, & Apricot; (2) Pear, Purple Carrot, &

10 Blueberry; (3) Apple & Broccoli; (4) Peach, Banana & Apricot.

11          44.    Plaintiff Ellison generally purchased these foods from Kroger and Walmart, from

12 approximately June 2020 until approximately middle of February 2021, when she learned about

13 the presence of Heavy Metals in the Baby Foods.

14          45.    Plaintiff Ellison believed she was feeding her child healthy, nutritious baby food.

15 Prior to purchasing the Baby Foods, Plaintiff Ellison saw and relied upon the packaging of the

16 Baby Foods. During the time she purchased and fed her child the Baby Foods, and due to the

17 Omissions by Defendants, she was unaware the Baby Foods contained (or had a material risk of

18 containing) Heavy Metals, perchlorate, and/or other undesirable toxins or contaminants, and would

19 not have purchased the Baby Foods if that information had been fully disclosed. Plaintiff would

20 be willing to purchase Plum Organics products in the future if she could be certain that they do not

21 contain (of have a material risk of containing) Heavy Metals or perchlorate.

22          46.    Plaintiff Jessica David (“Plaintiff David”) is, and at all times relevant hereto has

23 been, a citizen of the state of Florida. She purchased the Baby Foods for her child, including:

24 Stage 1 Organic Baby Food Pouches: (1) Just Peaches; (2) Just Sweet Potato; (3) Banana and

25 Pumpkin; (4) Banana & Zucchini & Amaranth; Stage 2 Organic Baby Food Pouches: (1) Apple

26 Butternut Squash & Granola; (2) Strawberry, Banana & Granola ; (3) Apple, Cauliflower & Leek;

27 (4) Apple, Plum, Berry & Barley Granola; (5) Apple, Raspberry, Spinach & Greek Yogurt; (6)
                                              - 11 -
28            FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                 Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 13 of 94




 1 Apple & Broccoli; (7) Apple & Carrot; (8) Apple Butternut Squash & Granola; (9) Guava , Pear,

 2 & Pumpkin; (10) Kale, Corn, Carrot & Tomato; (11) Mango, Yellow Zucchini, Corn & Turmeric;

 3 (12) Peach, Pumpkin, Carrot & Cinnamon; (13) Pear, Green Bean & Greek Yogurt; (14) Pear,

 4 Purple Carrot & Blueberry; (15) Pear, Spinach & Pea; (16) Pumpkin, Spinach, Chickpea &

 5 Broccoli; (17) Sweet Potato, Apple & Corn; (18) Carrot, Spinach, Turkey, Corn, Apple & Potato;

 6 (19) Carrot, Sweet Potato, Corn, Pea & Chicken; Mighty 4 Blends: (1) Apple, Blackberry, Purple

 7 Carrot, Greek Yogurt & Oat; (2) Banana, Peach, Pumpkin, Carrot, Greek Yogurt & Oat; Mighty

 8 Morning Tots Pouches: Banana, Blueberry, Oat, Quinoa; Mighty Veggie Blends: (1) Zucchini,

 9 Apple, Watermelon & Barley; (2) Sweet Potato, Apple, Banana & Carrot; (3) Carrot, Pear,

10 Pomegranate, & Oats; Mashup Pouches: (1) Applesauce, Blueberry, Carrot; (2) Applesauce,

11 Carrot & Mango; (3) Applesauce, Blueberry, Carrot; (4) Applesauce Strawberry & Beet; (5)

12 Applesauce, Strawberry & Banana; Super Puffs: (1) Apple with Spinach; (2) Blueberry with

13 Purple Sweet Potato.

14          47.     Plaintiff David generally purchased these foods from Walmart, Dollar General, and

15 Winn Dixie from approximately spring 2014 through May 2018.

16          48.     Plaintiff David believed she was feeding her child healthy, nutritious baby food.

17 Prior to purchasing the Baby Foods, Plaintiff David saw and relied upon the packaging of the Baby

18 Foods. During the time she purchased and fed her child the Baby Foods, and due to the Omissions

19 by Defendants, she was unaware the Baby Foods contained (or had a material risk of containing)

20 Heavy Metals, perchlorate, and/or other undesirable toxins or contaminants, and would not have

21 purchased the foods if that information had been fully disclosed. Plaintiff David reasonably relied

22 upon and expected Defendants to disclose all potential contaminants in the Baby Foods and to

23 disclose this information to consumers.

24          49.     Plaintiff Sarah Brown (“Plaintiff Brown”) is, and at all times relevant hereto has

25 been, a citizen of the state of Florida. She purchased the Baby Foods for her child, including: Stage

26 2 Organic Baby Food Pouch: Pear, Spinach & Pea; Stage 3 Organic Baby Food Pouch: (1) Carrot,

27 Spinach, Turkey, Corn, Apple & Potato; (2) Carrot, Sweet Potato, Corn, Pea & Chicken; Mighty
                                               - 12 -
28            FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                 Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 14 of 94




 1 4 Blends: (1) Banana, Blueberry, Sweet Potato, Carrot, Greek Yogurt & Millet; (2) Pear, Cherry,

 2 Blackberry, Strawberry, Spinach & Oat; Mighty Veggie Blends: (1) Zucchini, Apple, Watermelon

 3 & Barley; (2) Sweet Potato, Apple, Banana, Carrot; Teensy Snacks: (1) Peach; (2) Berry; Jammy

 4 Sammy Sandwich Bar: Apple Cinnamon & Oatmeal.

 5          50.     Plaintiff Brown generally purchased the Baby Foods from Target, Walmart, and

 6 Publix from approximately January 2020 until February 2021.

 7          51.     Plaintiff Brown believed she was feeding her child healthy, nutritious baby food.

 8 Prior to purchasing the Baby Foods, Plaintiff Brown saw and relied upon the packaging of the

 9 Baby Foods. During the time she purchased and fed her child the Baby Foods, and due to the

10 Omissions by Defendants, she was unaware the Baby Foods contained (or had a material risk of

11 containing) Heavy Metals, perchlorate, and/or other undesirable toxins or contaminants, and would

12 not have purchased the Baby Foods if that information had been fully disclosed. Plaintiff would

13 be willing to purchase Plum Organics products in the future if she could be certain that they do not

14 contain (of have a material risk of containing) Heavy Metals or perchlorate.

15          52.     Plaintiff Tommy Nurre (“Plaintiff Nurre”) is, and at all times relevant hereto has

16 been, a citizen of the state of Illinois. He purchased the Baby Foods for his child, specifically the

17 pouches from approximately November 2019 until approximately February 2020. He purchased

18 the Baby Foods from Costco, Mariano’s, Heinen’s, Grand Food Center, and online.

19          53.     Plaintiff Nurre believed he was feeding his child healthy, nutritious baby food.

20 Prior to purchasing the Baby Foods, Plaintiff Nurre saw and relied upon the packaging of the Baby

21 Foods. During the time he purchased and fed his child the Baby Foods, and due to the Omissions

22 by Defendants, he was unaware the Baby Foods contained (or had a material risk of containing)

23 Heavy Metals, perchlorate, and/or other undesirable toxins or contaminants, and would not have

24 purchased the Baby Foods if that information had been fully disclosed. Plaintiff would be willing

25 to purchase Plum Organics products in the future if he could be certain that they do not contain (of

26 have a material risk of containing) Heavy Metals or perchlorate.

27          54.     Plaintiff Christina Gonzalez (“Plaintiff Gonzalez”) is, and at all times relevant
                                                    - 13 -
28                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                       Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 15 of 94




 1 hereto has been, a citizen of the state of Illinois. She purchased the Baby Foods, specifically the

 2 Organic Baby Food Pouches containing bananas.

 3             55.   Plaintiff Gonzalez generally purchased these foods for her children from Target,

 4 beginning in approximately 2015. Plaintiff Gonzalez last purchased the Baby Foods for her

 5 children in 2017.

 6             56.   Plaintiff Gonzalez believed she was feeding her children healthy, nutritious baby

 7 food. Prior to purchasing the Baby Foods, Plaintiff Gonzalez saw and relied upon the packaging

 8 of the Baby Foods. During the time she purchased and fed her children the Baby Foods, and due

 9 to the Omissions by Defendants, she was unaware the Baby Foods contained (or had a material

10 risk of containing) Heavy Metals, perchlorate, and/or other undesirable toxins or contaminants,

11 and would not have purchased the Baby Foods if that information had been fully disclosed.

12 Plaintiff would be willing to purchase Plum Organics products in the future if she could be certain

13 that they do not contain (of have a material risk of containing) Heavy Metals or perchlorate.

14             57.   As the result of Defendants’ negligent, reckless, and/or knowingly deceptive

15 conduct as alleged herein, Plaintiffs were injured when they paid the purchase price or a price

16 premium for the Baby Foods that did not deliver what they promised. Plaintiffs paid the purchase

17 price on the reasonable assumptions that the packaging was accurate, the Baby Foods were free of

18 Heavy Metals, perchlorate, and/or other undesirable toxins or contaminants, and the Baby Foods

19 were safe for consumption by infants or children. Plaintiffs would not have paid this money had

20 they known that the Baby Foods included levels of Heavy Metals, perchlorate, and/or other

21 undesirable toxins or contaminants. Further, should Plaintiffs encounter the Baby Foods in the

22 future, they could not rely on the truthfulness of the packaging, absent corrective changes to the

23 packaging and advertising of the Baby Foods. Damages can be calculated through expert testimony

24 at trial.

25             58.   Defendant Plum, PBC (“Plum PBC”) was founded in 2007 and is incorporated in

26 Delaware. In 2019 and 2021, Plum PBC filed with the California Secretary of State indicating that

27 their mailing address, principal executive office, and executive officers were all based in
                                                - 14 -
28             FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 16 of 94




 1 Emeryville, California. Its Terms & Conditions state it is “governed and [] interpreted pursuant to

 2 the laws of the State of California,” and that exclusive jurisdiction and venue is in Fresno County.8

 3 Defendants later filed a Certificate of Surrender on February 22, 2021, with the California Secretary

 4 of State that stated "[t]he corporation consents to process against it in any action upon any liability or

 5 obligated incurred within the State of California prior to the filing of this Certificate of Surrender may

 6 be served upon the California Secretary of State." In the spring of 2021, Plum PBC was acquired by

 7 Sun-Maid Growers, whose corporate headquarters is located at 6795 North Palm Avenue, Second

 8 Floor, Fresno, California. Defendants have intentionally availed themselves of the laws and

 9 markets of this district, and Defendants are subject to personal jurisdiction in this district.

10            59.     Defendant Plum, Inc. (doing business as “Plum Organics”) is incorporated in

11 Delaware with its headquarters and principal place of business located at 1485 Park Avenue,

12 Emeryville, California. In 2019 and 2021, Defendants filed with the California Secretary of State

13 indicating that their mailing address, principal executive office, and executive officers were all

14 based in Emeryville, California. Its Terms & Conditions state it is “governed and [] interpreted

15 pursuant to the laws of the State of California,” and that exclusive jurisdiction and venue is in

16 Fresno County.9 Defendants later filed a Certificate of Surrender on February 22, 2021, with the

17 California Secretary of State that stated "[t]he corporation consents to process against it in any action

18 upon any liability or obligated incurred within the State of California prior to the filing of this

19 Certificate of Surrender may be served upon the California Secretary of State." Defendants have

20 intentionally availed themselves of the laws and markets of this district, and Defendants are subject

21 to personal jurisdiction in this district.

22            60.     Defendants have formulated, developed, manufactured, labelled, distributed,

23 marketed, advertised, and sold the Baby Foods under the Plum Organics name throughout the

24 United States, including in this District. They have done so continuously throughout the Class

25
     8
         https://www.plumorganics.com/terms-of-use/ (last accessed Sept. 3, 2021).
26
     9
         https://www.plumorganics.com/terms-of-use/ (last accessed Sept. 3, 2021).
27
                                               - 15 -
28                  FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 17 of 94




 1 Period (February 5, 2015 to present). Defendants knowingly created, allowed, oversaw, and/or

 2 authorized the unlawful, fraudulent, unfair, misleading, and/or deceptive packaging and related

 3 marketing for the Baby Foods that did not disclose the presence of Heavy Metals, perchlorate,

 4 and/or other undesirable toxins or contaminants. Defendants are also responsible for sourcing

 5 ingredients, manufacturing the products, and conducting all relevant quality assurance protocols,

 6 including testing of both the ingredients and finished baby foods.

 7         61.     Plaintiffs relied upon the material Omissions missing from the Baby Foods’

 8 packaging which was prepared, reviewed, and/or approved by Defendants and their agents at their

 9 headquarters in California and disseminated by Defendants and their agents through packaging

10 that contained the Omissions. The Omissions were nondisclosed material content that a reasonable

11 consumer would consider in purchasing the Baby Foods.

12         62.     Defendants’ Products are divided into groups according to the targeted infant or

13 toddler age and/or type of food product. For example:

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                            - 16 -
28               FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                               Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 18 of 94




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                        - 17 -
28           FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                           Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 19 of 94




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                        - 18 -
28           FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                           Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 20 of 94




 1
          63.     The Baby Foods, at a minimum, include:
 2
                  a) Just Sweet Potato Organic Baby Food:
 3

 4

 5

 6

 7

 8

 9

10

11

12

13                b) Just Peaches Organic Baby Food:
14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                           - 19 -
28              FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                              Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 21 of 94




 1              c) Just Prunes Organic Baby Food:

 2

 3

 4

 5

 6

 7

 8

 9

10              d) Apple & Carrot Organic Baby Food:

11

12

13

14

15

16

17

18
                e) Pear, Purple Carrot, & Blueberry Organic Baby Food:
19

20

21

22

23

24

25

26

27
                                        - 20 -
28           FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                           Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 22 of 94




 1              f) Pear, Spinach, & Pea Organic Baby Food:

 2

 3

 4

 5

 6

 7

 8

 9

10              g) Butternut Squash, Carrot, Chickpea & Corn Organic Baby Food:

11

12

13

14

15

16

17

18

19              h) Banana & Pumpkin Organic Baby Food:

20

21

22

23

24

25

26

27
                                        - 21 -
28           FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                           Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 23 of 94




 1              i) Carrot, Sweet Potato, Corn, Pea, & Chicken Baby Food:

 2

 3

 4

 5

 6

 7

 8

 9

10

11              j) Pumpkin, Banana, Papaya, and Cardamom Organic Baby Food:

12

13

14

15

16

17
                k) Apple, Raisin, & Quinoa Organic Baby Food:
18

19

20

21

22

23

24

25

26

27
                                        - 22 -
28           FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                           Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 24 of 94




 1              l) Mango, Carrot, & Coconut Cream Organic Baby Food:

 2

 3

 4

 5

 6

 7

 8

 9

10              m) Apple, Butternut Squash, & Granola Organic Baby Food:

11

12

13

14

15

16

17

18

19              n) Strawberry, Banana, & Granola Organic Baby Food:

20

21

22

23

24

25

26

27
                                        - 23 -
28           FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                           Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 25 of 94




 1              o) Pear, Blueberry, Avocado, & Granola Organic Baby Food:

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12              p) Fruit & Veggie Blends with Peach, Banana, & Apricot Organic Baby Food, and

13                 Pear, Purple Carrot, & Blueberry Organic Baby Food:

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                        - 24 -
28           FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                           Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 26 of 94




 1              q) Little Teethers Organic Multigrain Teething Wafers- Banana with Pumpkin:

 2

 3

 4

 5

 6

 7

 8

 9              r) Little Teethers Organic Multigrain Teething Wafers- Blueberry

10

11

12

13

14

15

16
                s) Mighty Morning Bar- Blueberry Lemon:
17

18

19

20

21

22

23

24

25

26

27
                                        - 25 -
28           FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                           Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 27 of 94




 1              t) Mighty Morning Bar- Apple Cinnamon

 2

 3

 4

 5

 6

 7

 8

 9

10              u) Mighty Snack Bar- Blueberry:

11

12

13

14

15

16

17

18
                v) Mighty Snack Bar- Strawberry:
19

20

21

22

23

24

25

26

27
                                        - 26 -
28           FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                           Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 28 of 94




 1              w) Mighty 4 Blends- Banana, Blueberry, Sweet Potato, Carrot, Greek Yogurt &

 2                 Millet Tots Pouch:

 3

 4

 5

 6

 7

 8

 9

10
                x) Mighty 4 Blends- Banana, Kiwi, Spinach, Greek Yogurt & Barley Tots Pouch:
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                        - 27 -
28           FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                           Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 29 of 94




 1              y) Super Puffs- Apple with Spinach:

 2

 3

 4

 5

 6

 7

 8

 9

10              z) Super Puffs- Mango with Sweet Potato:

11

12

13

14

15

16

17

18

19              aa) Teensy Snacks- Berry:

20

21

22

23

24

25

26

27
                                        - 28 -
28           FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                           Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 30 of 94




 1                                    FACTUAL ALLEGATIONS

 2     I.   A Congressional Investigation Found the Presence of Heavy Metals in Baby Foods
 3          64.     On February 4, 2021, the House Report was published detailing findings that Heavy
 4 Metals—including arsenic, cadmium, lead, and mercury—were present in “significant levels” in

 5 numerous commercial baby food products. Ex. 1.

 6          65.     The Subcommittee requested internal documents and test results from Defendants.
 7 However, Defendants “refused to cooperate with the Subcommittee’s investigation.” Ex. 1 at 2.

 8 Defendants refused to produce their testing standards and specific test results, and instead

 9 produced a spreadsheet that “self-declared” that every product met criteria for each of the Heavy

10 Metals, while declining to state what the criteria were. Ex. 1 at 44.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                             - 29 -
28                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 31 of 94




 1          66.    The House Report stated that Defendants’ “testing summary hides more than it

 2 reveals, since it does not show the levels of heavy metals that the testing found or the levels of

 3 heavy metals that would ‘meet criteria.’” Ex. 1 at 45. Further, the Subcommittee found

 4 Defendants’ “grading” concerning and misleading as it “raises questions about what [Defendants’]

 5 other thresholds actually are, and whether they exist.” Ex. 1 at 45.

 6          67.    Notably, in the testing results submitted by Defendants to the Subcommittee,

 7 Defendants admitted there is no standard for mercury levels in their Baby Foods: “No specific

 8 threshold established because no high-risk ingredients are used.”10

 9          68.    The Subcommittee also stated it had “grave concerns about baby food products

10 manufactured by” Defendants, and was “greatly concerned” that Defendants’ lack of cooperation

11 could “obscure the presence of even higher levels of toxic heavy metals in their baby products,

12 compared to their competitors’ products.” Ex. 1 at 5.

13          69.    The investigation found that when baby food manufacturers were left to self-

14 regulate and establish their own heavy metals standards, they routinely failed to abide by their own

15 standards. Ex. 1 at 33.

16          70.    The Subcommittee further stressed the danger associated with the presence of

17 Heavy Metals in baby food: “These toxic heavy metals pose serious health risks to babies and

18 toddlers. Manufacturers knowingly sell these products to unsuspecting parents, in spite of internal

19 company standards and test results, and without any warning labeling whatsoever.” Ex. 1. at 59.

20          71.    Contrary to the Subcommittee’s statement that Defendants “refused to cooperate

21 with the Subcommittee’s investigation,” Defendants claim they worked with the investigation:

22 “[W]e cooperated with the Committee’s baby food review. We responded quickly to their

23 questions and never refused anything requested of us. We are surprised that the Committee would

24

25
     10
       Campbell, Product Heavy Metal Test Results (Dec. 11, 2019), available at
26 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/12.pdf at 6 (last accessed
   Sept. 3, 2021).
27
                                                  - 30 -
28              FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                     Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 32 of 94




 1 suggest that we were less than full partners in this mission.”11

 2              72.   In Defendants’ published response to the House Report, they stated, “We are

 3 confident in the safety and quality of our products. Our top priority is to serve children healthy,

 4 nutritious food made from the best ingredients. We want to assure you that Plum’s products are

 5 safe (and delicious) to eat!”12

 6    II.       Defendants Falsely Marketed Their Baby Foods as Healthy By Omitting Any
                Mention of Heavy Metals or Perchlorate
 7
                73.   Defendants’ package, market, advertise, formulate, manufacture, distribute, and
 8
     sell their Baby Foods throughout the United States, including California.
 9
                74.   Defendants’ Baby Foods are available at numerous retail and online outlets. The
10
     Baby Foods are widely advertised, and there is a Director or Vice President of Brand Marketing
11
     on Defendants’ Executive Team.
12
                75.   Defendants’ advertised mission is to “nourish little ones with the very best food
13
     from the very first bite.”13 Defendants repeatedly tout their commitment to and use of organic and
14
     non-GMO ingredients in their products, including the Baby Foods.14
15

16

17

18

19

20

21

22   11
          https://www.plumorganics.com/faqs/ (last accessed Sept. 3, 2021).
23   12
          Id.
24   13
         Plum Organics Mission Highlights, Fiscal Year 2018.                       Available at
25 https://www.plumorganics.com/wp-content/uploads/2019/05/Plum_MissionReport2018.pdf (last
   accessed Sept. 3, 2021).
26
   14
      https://www.plumorganics.com/food-philosophy/ (last accessed Sept. 3, 2021).
27
                                               - 31 -
28              FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 33 of 94




 1

 2

 3

 4

 5

 6

 7             76.     Defendants also claim their “top priority” is “to serve children healthy, nutritious

 8 food made from the best ingredients.”15

 9             77.     Defendants tout their commitment to organic, healthy food: the “very best food.”16

10

11

12

13

14

15

16
               78.     Defendants even state, “Our recipes always begin with organic, non-GMO
17
     ingredients from real foods like fruits, vegetables, whole grains, and proteins.”17
18
               79.     Defendants promote their Baby Foods as organic and free from unnatural
19
     ingredients in order to justify placement of their products within the premium category of baby
20
     food.
21
               80.     Defendants also claim to have a “comprehensive quality and food safety program
22
     15
          https://www.plumorganics.com/faqs/ (last accessed Sept. 3, 2021).
23
     16
24      Plum Organics Mission Highlights, Fiscal Year 2018.                 Available at
   https://www.plumorganics.com/wp-content/uploads/2019/05/Plum_MissionReport2018.pdf (last
25 accessed Sept. 3, 2021).

26   17
           https://web.archive.org/web/20200922014219/https://www.plumorganics.com/ingredients-
     glossary/ (last accessed Sept. 3, 2021).
27
                                                - 32 -
28                   FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 34 of 94




 1 that encompasses an ingredient testing program for new suppliers which includes testing for heavy

 2 metals.”18

 3              81.     Defendants state they have a “protocol for evaluating heavy metals in products”

 4 and look to guidance from “leading health and regulatory bodies.”19 However, they fail to describe

 5 their protocol or identify the “health and regulatory bodies.”20

 6              82.     Additionally, Defendants claim, “Any level [of heavy metals] detected in Plum’s

 7 [products] are below those allowed by applicable government standards.”21 However, in direct

 8 contradiction to that claim, Defendants state, “there is no federal standard on heavy metals in baby

 9 food… [and a] lack of specific FDA guidance on baby food.”22

10              83.     Based on Defendants’ decision to wholly omit mention of the presence of Heavy

11 Metals, perchlorate, and/or other undesirable toxins or contaminants in the Baby Foods, and to

12 instead advertise, package, and market their Baby Foods as healthy, nutritious, organic, “made

13 from the best ingredients,” safe for consumption, and including “only” the healthy fruits,

14 vegetables, or grains pictured on the packaging, they had a duty to ensure that these statements

15 and the message portrayed by the packaging’s imagery were true and not misleading. As such,

16 Defendants knew or should have known the Baby Foods included nondisclosed Heavy Metals,

17 perchlorate, and/or other undesirable toxins or contaminants and that over time, these toxins can

18 accumulate and remain in infants’ and children’s bodies, to their detriment.

19              84.     Defendants intentionally omitted the presence or material risk of Heavy Metals,

20 perchlorate, and/or other undesirable toxins or contaminants in the Baby Foods in order to induce

21

22   18
          https://www.plumorganics.com/faqs/ (last accessed Sept. 3, 2021).
23   19
          https://www.plumorganics.com/faqs/ (last accessed Sept. 3, 2021).
24
     20
          Id.
25
     21
          Id.
26
     22
          Id.
27
                                                 - 33 -
28                    FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 35 of 94




 1 and mislead reasonable consumers to purchase their Baby Foods.

 2             85.     As a result of the material Omissions, a reasonable consumer would have no reason

 3 to suspect the presence or material risk of Heavy Metals, perchlorate, and/or other undesirable

 4 toxins or contaminants in the Baby Foods without conducting his or her own scientific tests (which

 5 are time consuming and expensive) or reviewing third-party scientific testing of these products.

 6   III.      Due to the Presence and Material Risk of Heavy Metals and/or Perchlorate in the
               Baby Foods, The Omissions are Misleading
 7
               A.      Heavy Metals
 8
               86.     At all times during the Class Period, Defendants knew or should have known the
 9
     Baby Foods included undisclosed Heavy Metals and were not sufficiently tested for the presence
10
     and material risk of Heavy Metals.
11
               87.     Defendants’ Baby Foods included undisclosed levels of Heavy Metals due to
12
     Defendants’ failure to monitor for their presence in the ingredients and finished products.
13
     Defendants were aware of this risk and failed to disclose it to Plaintiffs and the Class despite having
14
     a duty to disclose.
15
               88.     In response to a question in the FAQ section on Defendants’ website as to whether
16
     the Baby Foods contain Heavy Metals, Defendants state that heavy metals will be present and that
17
     they (now) try to minimize the exposure in the Baby Foods.
18
               Heavy metals are present throughout the environment, including soil and water. Whether
19
               you are growing your own produce in your backyard, buying fresh produce from a farmer’s
20
               market or purchasing a product in the supermarket, these substances will be present in the
21
               food to some extent. Plum is committed to minimizing environmental contaminants
22
               including heavy metals within our products.23
23
               89.     Defendants knew or should have known that Heavy Metals pose health risks to
24
     infants and children.
25

26
     23
          Id. (emphasis added).
27
                                                - 34 -
28                   FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 36 of 94




 1          90.    Defendants knew or should have known that they owed consumers a duty of care

 2 to prevent, or at the very least, minimize the presence of Heavy Metals in the Baby Foods to the

 3 extent reasonably possible.

 4          91.    Defendants knew or should have known they owed consumers a duty of care to

 5 adequately test for Heavy Metals in the Baby Foods.

 6          92.    Defendants knew consumers purchased the Baby Foods based on the reasonable

 7 expectation that Defendants manufactured the Baby Foods to the highest standards. Based on this

 8 expectation, Defendants knew or should have known consumers reasonably inferred that

 9 Defendants would hold the Baby Foods to the highest standards for preventing the inclusion of

10 Heavy Metals in the Baby Foods, which would include testing the Baby Foods’ ingredients and

11 finished products for Heavy Metals.

12          93.    The House Report found that many of the products produced by the country’s

13 largest commercial baby food manufacturers “contain significant levels of toxic heavy metals,

14 including arsenic, lead, cadmium and mercury, which can endanger infant neurological

15 development.”24

16          94.    The Food and Drug Administration (“FDA”) and the World Health Organization

17 (“WHO”) have declared arsenic, lead, cadmium, and mercury “dangerous to human health,

18 particularly to babies and children, who are most vulnerable to their neurotoxic effects.” Ex. 1 at

19 2.

20          95.    Additionally, while there are no federal regulations regarding levels of Heavy

21 Metals in most baby foods, it is not due to a lack of risk. According to Linda McCauley, Dean of

22 the Nell Hodgson Woodruff School of Nursing at Emory University, who studies environmental

23 health effects, “No level of exposure to these [heavy] metals has been shown to be safe in

24
     24
25    Laura Reiley, New Report Finds Toxic Heavy Metals in Popular Baby Foods. FDA Failed to
   Warn Consumers of Risk, The Washington Post (Feb. 4, 2021), available at
26 https://www.washingtonpost.com/business/2021/02/04/toxic-metals-baby-food/ (last accessed
   Sept. 3, 2021).
27
                                               - 35 -
28             FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 37 of 94




 1 vulnerable infants.”25

 2              96.      Indeed, the FDA has acknowledged that “exposure to [these four heavy] metals are

 3 likely to have the most significant impact on public health” and has prioritized them in connection

 4 with its heavy metals workgroup looking to reduce the risks associated with human consumption

 5 of heavy metals.26

 6              97.      Arsenic, lead, mercury, and cadmium—four heavy metals found in the Baby

 7 Foods—are neurotoxins, or poisons which affect the nervous system. Exposure to these four heavy

 8 metals “diminish quality of life, reduce academic achievement, and disturb behavior, with

 9 profound consequences for the welfare and productivity of entire societies.”27

10              98.      The four heavy metals (arsenic, cadmium, lead, and mercury) “can harm a baby’s

11 developing brain and nervous system” and cause negative impacts such as “the permanent loss of

12 intellectual capacity and behavioral problems like attention-deficit hyperactivity disorder

13 (“ADHD”).”28 Even when trace amounts are found in food, these heavy metals can alter the

14 developing brain and erode a child’s intelligence quotient (“IQ”). Ex. 1 at 1.

15              99.      Because Heavy Metals accumulate in the body, including in the kidneys and other

16 internal organs, the risk they pose grows over time and can remain in one’s body for years.29

17              100.     Due to their smaller physical size and still-developing brain and organs, infants and

18 toddlers are particularly susceptible to the toxic effects of heavy metals because “[t]hey also absorb

19
     25
        Some Baby Food May Contain Toxic Metals, U.S. Reports; available at
20 https://www.nytimes.com/2021/02/04/health/baby-food-metals-arsenic.html (last accessed Sept.
   3, 2021).
21
   26
      FDA:         Metals        and          Your         Food;           available         at
22 https://www.fda.gov/Food/FoodborneIllnessContaminants/Metals/default.htm (last accessed

23 Sept. 3, 2021).
     27
24        HBBF Report at 13.
     28
25        Id. at 6.

26   29
        https://www.consumerreports.org/food-safety/heavy-metals-in-baby-food/ (last accessed Sept.
     3, 2021).
27
                                                  - 36 -
28                     FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                     Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 38 of 94




 1 more of the heavy metals that get into their bodies than adults do.”30

 2              101.   Of additional concern to developing infants are the health risks related to

 3 simultaneous exposure to multiple Heavy Metals as “co-exposures can have interactive adverse

 4 effects.”31 Heavy Metals disturb the body’s metabolism and cause “significant changes in various

 5 biological processes such as cell adhesion, intra- and inter-cellular signaling, protein folding,

 6 maturation, apoptosis, ionic transportation, enzyme regulation, and release of neurotransmitters.”32

 7              102.   Exposure to heavy metals, even in small amounts, can lead to life-long effects.

 8 According to Victor Villarreal, Ph.D., Assistant Professor in the Department of Educational

 9 Psychology at the University of Texas at San Antonio who has studied the effects of heavy metals

10 on childhood development, “[t]he effects of early exposure to heavy metals can have long-lasting

11 impacts that may be impossible to reverse.”33

12              103.   Due to the impact of heavy metals on child development, certain senators have

13 urged the FDA to “finalize action levels that eliminate [] toxic heavy metals.”34

14              104.   Because heavy metals can bioaccumulate in the body, even regular consumption of

15
     30
16        Id.

17   31
      Morello-Frosch R., Cushing L.J., Jesdale B.M., Schwartz J.M., Guo W., Guo T., Wang M.,
   Harwani S., Petropoulou S.E., Duong W., Park J.S., Petreas M., Gajek R., Alvaran J., She J.,
18 Dobraca D., Das R., Woodruff T.J. Environmental Chemicals in an Urban Population of Pregnant

19 Women and Their Newborns from San Francisco. Environ Sci Technol. 2016 Nov
   15;50(22):12464-12472. doi: 10.1021/acs.est.6b03492. Epub 2016 Oct 26. PMID: 27700069;
20 PMCID: PMC6681912. Available at https://stacks.cdc.gov/view/cdc/80511 (last accessed Sept. 3,
   2021).
21
   32
      Jaishankar, M., Tseten, T., Anbalagan, N., Mathew, B. B., & Beeregowda, K. N. (2014).
22 Toxicity, mechanism and health effects of some heavy metals. Interdisciplinary toxicology, 7(2),
   60–72. Available at https://doi.org/10.2478/intox-2014-0009 (last accessed Sept. 3, 2021).
23
     33
24      https://www.consumerreports.org/food-safety/heavy-metals-in-baby-food/ (last accessed Sept.
     3, 2021).
25
     34
     https://www.klobuchar.senate.gov/public/_cache/files/9/9/996f2cad-5295-432b-a543-
26 f69312988a78/37D015A1AC9DDF0E31B341F629469169.6.22.2021-formatted-letter-to-fda-on-
   baby-food-recall.pdf (last accessed Sept. 3, 2021).
27
                                                  - 37 -
28             FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                     Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 39 of 94




 1 small amounts can increase the risk of various health issues, including the risk of bladder, lung,

 2 and skin cancer; cognitive and reproductive problems; and type 2 diabetes.35

 3            105.   Research continues to confirm that exposures to food containing arsenic, lead,

 4 mercury, and cadmium causes “troubling risks for babies, including cancer and lifelong deficits in

 5 intelligence[.]”36

 6            106.   However, the knowledge of the risks associated with exposure to heavy metals is

 7 not a new phenomenon. Defendants knew or should have known the risks associated with the

 8 presence of heavy metals in foods consumed by infants and children.37

 9            107.   Despite the known risks of exposure to these heavy metals, Defendants have

10 negligently, recklessly, and/or knowingly sold the Baby Foods without disclosing the presence of

11 risk of arsenic, mercury, cadmium, and lead to consumers like Plaintiffs.

12 Arsenic

13            108.   The Baby Foods contain (or have a material risk of) arsenic, which can cause

14 cognitive deficits in children who are exposed early in life, and even neurological problems in

15 adults who were exposed as infants.38 “There is no evidence that the harm caused by arsenic is

16 reversible.”39

17            109.   Inorganic arsenic is highly toxic and a known cause of human cancers. Arsenic

18
     35
19      https://www.consumerreports.org/food-safety/heavy-metals-in-baby-food/ (last accessed Sept.
     3, 2021).
20
     36
          HBBF Report at 1.
21
   37
      See e.g., FDA Compliance Program Guidance Manual: Toxic Elements in Food and Foodware,
22 and Radionuclides in Food- Import and Domestic, available at http://wayback.archive-

23 it.org/7993/20170404233343/https:/www.fda.gov/downloads/Food/ComplianceEnforcement/UC
   M073204.pdf (last accessed Sept. 3, 2021); see also 21 CFR 172, available at
24 https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfcfr/CFRSearch.cfm?CFRPart=172&showF
   R=1 (last accessed Sept. 3, 2021).
25
   38
      HBBF at 13.
26
   39
      Id.
27
                                                 - 38 -
28               FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 40 of 94




 1 exposure can also cause respiratory, gastrointestinal, hematological, hepatic, renal, skin,

 2 neurological and immunological effects, and damage children’s central nervous systems and

 3 cognitive development. Ex. 1 at 10. Exposure to arsenic can also cause diabetes, atherosclerosis,

 4 and cardiovascular disease.40

 5              110.   “Studies have shown that consuming products with arsenic over time can lead to

 6 impaired brain development, growth problems, breathing problems, and a compromised immune

 7 system.”41 And “even low levels of arsenic exposure can impact a baby’s neurodevelopment.”42

 8              111.   Based on the risks associated with exposure to higher levels of arsenic, both the

 9 U.S. Environmental Protection Agency (“EPA”) and FDA have set limits concerning the allowable

10 limit of arsenic at 10 parts per billion (“ppb”) for human consumption in apple juice (regulated by

11 the FDA) and drinking water (regulating by the EPA as a maximum contaminant level).

12              112.   Moreover, the FDA has set the maximum allowable arsenic levels in bottled water

13 at 10 ppb of inorganic arsenic.43 The FDA has issued an action level guidance for inorganic arsenic

14 in infant rice cereals of 100 ppb.44

15
     40
16    States J.C., Singh A.V., Knudsen T.B., Rouchka E.C., Ngalame N.O., Arteel G.E., et al. (2012)
   Prenatal Arsenic Exposure Alters Gene Expression in the Adult Liver to a Proinflammatory State
17 Contributing to Accelerated Atherosclerosis. PLOS ONE 7(6): e38713. Available at
   https://doi.org/10.1371/journal.pone.0038713 (last accessed Sept. 3, 2021).
18
   41
      https://www.klobuchar.senate.gov/public/_cache/files/9/9/996f2cad-5295-432b-a543-
19
   f69312988a78/37D015A1AC9DDF0E31B341F629469169.6.22.2021-formatted-letter-to-fda-on-
20 baby-food-recall.pdf (last accessed Sept. 3, 2021) (citing Dartmouth Toxic Metals Superfund
   Research             Program          (2021),           Arsenic           and         Children,
21 https://sites.dartmouth.edu/arsenicandyou/arsenic-and-children/).

22   42
          Id.
23   43
      Laura Reiley, New Report Finds Toxic Heavy Metals in Popular Baby Foods. FDA Failed to
   Warn Consumers of Risk, The Washington Post (Feb. 4, 2021), available at
24
   https://www.washingtonpost.com/business/2021/02/04/toxic-metals-baby-food/ (last accessed
25 Sept. 3, 2021).
     44
26    FDA, Guidance for Industry: Inorganic Arsenic in Rice Cereals for Infants: Action Level (Apr.
   2016),
27 https://www.fda.gov/media/97234/download#:~:text=The%20action%20level%20for%20inorga
                                                - 39 -
28            FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 41 of 94




 1          113.   Baby products comprised of rice are at particular risk for arsenic. Healthy Baby

 2 Bright Future’s Research Director, Jane Houlihan, stated, “Rice-based foods like infant rice cereal

 3 are high in inorganic arsenic, the most toxic form of arsenic.”45

 4          114.   Routine testing of samples of infant rice cereal manufactured by a different U.S.

 5 baby food manufacturer found levels of inorganic arsenic above the FDA guidance level.46 In June

 6 2021, the company announced a recall and discontinue production of its rice cereal due to concerns

 7 related to its ability to source rice flour with levels below the FDA guidance level.47

 8          115.   Defendants list rice flour as the first ingredient and brown rice flour within the top

 9 five ingredients in several Baby Foods.

10

11

12

13

14

15

16

17

18

19

20

21
     nic,on%20sampling%20and%20testing%20results (last accessed Sept. 3, 2021).
22
     45
           https://www.hbbf.org/blog/2021-06/hbbf-statement-beech-nuts-rice-cereal-recall-step-right-
23
     direction (last accessed Sept. 3, 2021).
24   46
            https://www.fda.gov/safety/recalls-market-withdrawals-safety-alerts/beech-nut-nutrition-
25 company-issues-voluntary-recall-one-lot-beech-nut-single-grain-rice-cereal-and (last accessed
   Sept. 3, 2021).
26
   47
      Id.
27
                                                 - 40 -
28              FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 42 of 94




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11          116.    While both white and brown rice products contain inorganic arsenic, brown rice

12 generally contains higher levels.48 Additionally, products containing rice have also been found to

13 have higher levels of lead and cadmium concentrations.49

14          117.    Defendants’ use of organic rice flours does not insulate the Baby Foods from the

15 presence of Heavy Metals because organic products are just as likely to contain Heavy Metals as

16 non-organic products.50

17          118.    Again, Defendants did not cooperate with the Subcommittee’s investigation and

18 refused to produce their testing standards and specific test results. Ex. 1 at 2. Defendants instead

19 produced a spreadsheet that “self-declared” that every product met criteria for each of the Heavy

20 Metals, including arsenic, while declining to state what the criteria were.51

21
   48
      https://www.consumerreports.org/food-safety/heavy-metals-in-baby-food/ (last accessed Sept.
22 3, 2021).

23   49
      https://www.sciencedirect.com/science/article/abs/pii/S0048969718334442?via%3Dihub (last
24 accessed  Sept. 3, 2021).
     50
25      https://www.consumerreports.org/food-safety/heavy-metals-in-baby-food/ (last accessed Sept.
     3, 2021).
26
     51
       Campbell, Product Heavy Metal Test Results (Dec. 11, 2019) (available online at
27 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/12.pdf) (last accessed Sept.
                                                  - 41 -
28              FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                     Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 43 of 94




 1              119.   Despite Defendants’ assertion that all their Baby Foods met criteria for each of the

 2 Heavy Metals, recent testing by Plaintiffs shows two products (Super Puffs Mango with Sweet

 3 Potato and Super Puffs Apple with Spinach) tested over 100ppb for arsenic.

 4 Cadmium

 5              120.   The Baby Foods also contain (or have a material risk of containing) cadmium,

 6 which has been shown to cause anemia, liver disease, and nerve or brain damage in animals that

 7 eat or drink it.

 8              121.   Cadmium is linked to neurotoxicity, cancer, and kidney, bone, and heart damage.

 9 Scientists have reported a “tripling of risk for learning disabilities and special education among

10 children with higher cadmium exposures, at exposure levels common among U.S. children[.]”52

11              122.   Cadmium, like lead, “displays a troubling ability to cause harm at low levels of

12 exposure.”53 The U.S. Department of Health and Human Services has determined that cadmium

13 and cadmium compounds are known human carcinogens and the EPA has likewise determined

14 that cadmium is a probable human carcinogen.54 Compounding such concerns is the fact that

15 cadmium has a prolonged half-life as it “sequesters in [human] tissue.”55

16              123.   The EPA has set a maximum contaminant level for cadmium in drinking water of

17 5 ppb, 40 C.F.R. § 141.62; the FDA has set a maximum level in bottled water to 5 ppb; and the

18 WHO set a maximum cadmium level in drinking water to 3 ppb. Ex. 1 at 29.

19

20 3, 2021).

21   52
          HBBF Report at 14.
22   53
          Id.
23   54
      Agency for Toxic Substances and Disease Registry, Public Health Statement for Cadmium,
24 available at https://wwwn.cdc.gov/TSP/PHS/PHS.aspx?phsid=46&toxid=15 (last accessed Sept.
   3, 2021).
25
   55
      Genuis S.J., Schwalfenberg G., Siy A.-K.J., Rodushkin I. (2012) Toxic Element Contamination
26 of Natural Health Products and Pharmaceutical Preparations, PLOS ONE 7(11): e49676,
   available at https://doi.org/10.1371/journal.pone.0049676 (last accessed Sept. 3, 2021).
27
                                                   - 42 -
28              FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                      Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 44 of 94




 1          124.   Again, Defendants did not cooperate with the Subcommittee’s investigation and

 2 instead produced a spreadsheet that “self-declared” that every product met criteria for each of the

 3 Heavy Metals, including cadmium, while declining to state what the criteria were.56

 4          125.   Despite Defendants’ assertion that all their Baby Foods met criteria for each of the

 5 Heavy Metals, laboratory tests indicate that Defendants sold products containing cadmium levels

 6 as high as 24.3 ppb.57

 7 Lead

 8          126.   The Baby Foods contain (or have a material risk of containing) lead, which is

 9 another carcinogen and developmental toxin known to cause health problems in children.

10          127.   Lead exposure can seriously harm the brain and nervous system in infants and

11 children and is associated with a range of negative health outcomes such as behavioral problems,

12 decreased cognitive performance, delayed puberty, and reduced postnatal growth.

13          128.   Exposure to lead in foods builds up over time. Build up can and has been

14 scientifically demonstrated to lead to the development of chronic poisoning, cancer,

15 developmental, and reproductive disorders, as well as serious injuries to the nervous system, and

16 other organs and body systems.

17          129.   Even very low exposure levels to lead can “cause lower academic achievement,

18 attention deficits and behavior problems. No safe level of exposure has been identified.”58

19          130.   Lead is extremely toxic, and its effects cannot be reversed or remediated.59

20

21   56
        Campbell, Product Heavy Metal Test Results (Dec. 11, 2019); available at
   https://oversight.house.gov/sites/democrats.oversight.house.gov/files/12.pdf (last accessed Sept.
22 3, 2021).

23 57
      HBBF Report at 27.
24 58
      Id. at 13.
25
   59
       Consumer Reports, Heavy Metals in Baby Food: What You Need to Know, available at
26 https://www.consumerreports.org/food-safety/heavy-metals-in-baby-food/ (last accessed Sept. 3,
   2021).
27
                                                  - 43 -
28               FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                     Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 45 of 94




 1            131.   One study found that “children age 0 to 24 months lose more than 11 million IQ

 2 points from exposure to arsenic and lead in food.”60 Additionally, studies have established a link

 3 between lead exposure and ADHD. Ex. 1 at 12.

 4            132.   Although there is no federal standard for lead in baby food, health experts,

 5 including the American Academy for Pediatrics, the Environmental Defense Fund, and Consumer

 6 Reports, have agreed that lead in baby foods should not exceed 1 ppb.61

 7            133.   On January 15, 2021, the EPA issued Lead and Copper Rule Revisions, with a new

 8 “trigger level” for treatment of 10 ppb lead in drinking water, effective March 16, 2021.62

 9 Previously, the EPA had required treatment for water exceeding lead concentrations of 15 ppb. 40

10 C.F.R. 141, Subpart I.

11            134.   Again, Defendants did not cooperate with the Subcommittee’s investigation and

12 instead produced a spreadsheet that “self-declared” that every product met criteria for each of the

13 Heavy Metals, including lead, while declining to state what the criteria were.63

14            135.   Laboratory tests, however, indicate Defendants sold products containing lead levels

15 as high as 14 ppb.64

16 Mercury

17            136.   The Baby Foods contain (or have a material risk of containing) mercury, which

18
     60
19        HBBF Report at 7.
     61
20    Laura Reiley, New Report Finds Toxic Heavy Metals in Popular Baby Foods. FDA Failed to
   Warn Consumers of Risk, The Washington Post (Feb. 4, 2021), available at
21 https://www.washingtonpost.com/business/2021/02/04/toxic-metals-baby-food/ (last accessed
   Sept. 3, 2021).
22
   62
      U.S. EPA, Revised Lead and Copper Rule available at https://www.epa.gov/ground-water-and-
23
   drinking-water/revised-lead-and-copper-rule (last accessed Sept. 3, 2021).
24 63
           Campbell,      Product      Heavy        Metal    Test      Results;      available    at
25 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/12.pdf (last accessed Sept.
   3, 2021).
26
   64
      HBBF Report at 22.
27
                                                  - 44 -
28              FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                     Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 46 of 94




 1 increases the risk for cardiovascular disease and can cause vision, intelligence, and memory

 2 problems for children exposed in utero. Exposure to mercury has been linked to higher risk of

 3 lower IQ scores and intellectual disability.65 Mercury exposure at two and three years of age has

 4 been positively associated with autistic behaviors among pre-school age children. Ex. 1 at 12-13.

 5             137.      The EPA has set a maximum contaminant level for mercury in drinking water at 2

 6 ppb. Ex. 1 at 32.

 7             138.      Despite Defendants’ assertion that all their Baby Foods met criteria for each of the

 8 Heavy Metals, including mercury, they also admitted there is no standard for mercury levels in

 9 their Baby Foods, stating: “No specific threshold is established because no high-risk ingredients

10 are used.”66

11             B. Perchlorate

12             139.      The Baby Foods may contain perchlorate, a neurotoxic chemical compound.

13 Perchlorate can disrupt the function of the thyroid, which is crucial for normal growth and

14 development of the central nervous system in infants and young children.67 It has also been “linked

15 to IQ loss among children born to mothers with thyroid dysfunction.”68

16             140.      The levels of perchlorate in children’s food have increased significantly from 2005.

17 Perchlorate, which is both a naturally occurring and manmade chemical, was approved by the FDA

18 in 2005 for use as an antistatic in plastic food packaging. In 2016, the FDA expanded the approval

19 to cover dry food handling equipment. Hypochlorite bleach, which is used to disinfect food

20 processing equipment, can also create perchlorate as a product of degradation.

21

22   65
          Id. at 14.
23   66
     https://oversight.house.gov/sites/democrats.oversight.house.gov/files/12.pdf at 6 (last accessed
24 Sept. 3, 2021).
     67
25     https://www.fda.gov/food/chemicals/perchlorate-questions-and-answers (last accessed Sept. 3,
     2021).
26
     68
          HBBF Report at 8.
27
                                                  - 45 -
28                     FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                     Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 47 of 94




 1          141.    The dangers of perchlorate in human food are recognized by the FDA.69 The EPA

 2 has also recognized the dangers of perchlorate in drinking water and as of July 2020 and has set

 3 the maximum contaminant level goal for perchlorate in drinking water to 56 µg/L. 85 F.R. 43990.

 4          142.    At all times during the Class Period, Defendants knew or should have known the

 5 Baby Foods included (or have a material risk of containing) undisclosed levels of perchlorate,

 6 and/or were not sufficiently tested for perchlorate. During this time, Defendants omitted any

 7 reference to the presence or risk of perchlorate from the Baby Foods’ packaging.

 8          143.    Defendants knew or should have known that perchlorate is a potentially dangerous

 9 contaminant that poses health risks to infants and children.

10          144.    Defendants knew or should have known they owed consumers a duty of care to

11 prevent, or at the very least, minimize, the presence of perchlorate in the Baby Foods.

12          145.    Defendants knew or should have known they owed consumers a duty of care to

13 adequately test for perchlorate in the Baby Foods and had a duty to disclose the inclusion of

14 perchlorate to consumers.

15          146.    Defendants knew or should have known consumers purchased the Baby Foods

16 based on the reasonable expectation that Defendants manufactured the Baby Foods to the highest

17 standards to be safe and healthy for consumption by infants and children. Defendants knew or

18 should have known consumers reasonably inferred that Defendants would hold the Baby Foods to

19 the highest standards for preventing the presence or risk of perchlorate and for testing for

20 perchlorate.

21          147.    Still, certain Baby Foods are sold by Defendants that may contain levels of

22 perchlorate, such as the Mighty Morning Bar (Blueberry Lemon).

23

24   69
         FDA,     Exploratory     Survey      Data     on     Perchlorate    in     Food    2004-2005,
25 https://www.fda.gov/food/chemicals/exploratory-survey-data-perchlorate-food-2004-2005 (last
   accessed Sept. 3, 2021) (“Human exposure to sufficient doses of perchlorate can interfere with
26 iodide uptake into the thyroid gland, disrupting its functions and potentially leading to a reduction
   in the production of thyroid hormones.”).
27
                                                  - 46 -
28             FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                     Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 48 of 94




 1             148.    Despite the risk and/or actual presence of these unnatural and potentially harmful

 2 chemicals, Defendants prominently warrant, claim, feature, represent, advertise, or otherwise

 3 market the Baby Foods as “organic” and appropriate for consumption by infants and children and

 4 fail to disclose the presence of Heavy Metals, perchlorate, and/or other undesirable toxins or

 5 contaminants.

 6   IV.       Baby Food Products Can Be Manufactured Without Measurable Levels of Heavy
 7             Metals
               149.    In contrast to the levels of Heavy Metals found in the Baby Foods, other baby food
 8
     manufacturers have produced baby food products that are free of Heavy Metals, perchlorate, and/or
 9
     other undesirable toxins or contaminants or with levels that are not measurable.
10
               150.    The Clean Label Project tests products for more than 400 contaminants, including
11
     heavy metals, chemicals, and plastics, and presents its Purity Award to companies with products
12
     with the lowest levels of the contaminants when compared to other products in a given category.70
13
               151.    Cerebelly, a manufacturer of shelf-stable pureed baby food pouches (recognized by
14
     the Clean Label Project for manufacturing products that were free from heavy metals) and Once
15
     Upon a Farm, a manufacturer of cold-pressed, refrigerated blends for infants and children, were
16
     both recipients of the Clean Label Project’s Purity Award.71
17
               152.    Nature’s One is another baby food manufacturer of organic pediatric nutritional
18
     products, including infant and toddler formulas, who received the Clean Label Project’s Purity
19
     Award.72 According to independent laboratory tests, its products regularly test at zero for harmful
20
     contaminants.73
21

22   70
          https://cleanlabelproject.org/purity-award/ (last accessed   Sept.     3,     2021);
23 https://cleanlabelproject.org/Once%20Upon%20A%20Farm/ (last accessed Sept. 3, 2021).
     71
24     https://www.foodnavigator-usa.com/Article/2021/02/08/Cerebelly-receives-The-Clean-Label-
   Project-Purity-Award-confirming-its-products-are-free-from-heavy-metals# (last accessed Sept.
25 3, 2021).

26   72
          https://cleanlabelproject.org/Natures-one/ (last accessed Sept. 3, 2021).
27   73
                 https://wjla.com/news/spotlight-on-america/exclusive-as-baby-food-industry-is-slow-to-
                                                     - 47 -
28                  FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                        Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 49 of 94




 1              153.     Yet another baby food manufacturer and recipient of the Clean Label Project’s

 2 Purity Award, Yumi, takes numerous proactive steps to ensure its products are safe for infants and

 3 children.74 Yumi does not use ingredients such as rice and fruit juice, both known to contain high

 4 levels of arsenic.75 Yumi also uses “heavy metal fighters,” ingredients that can block the body’s

 5 absorption of Heavy Metals.76 Yumi also regularly tests both the ingredients and finished products

 6 for Heavy Metals.77

 7              154.     Additionally, testing by Consumer Reports identified baby food products with

 8 heavy metal levels low enough to not cause concern, as well as some products with heavy metal

 9 levels that were not measurable, and none were manufactured by Defendants.78 “[T]here are ways

10 for [baby food] manufacturers to significantly reduce or eliminate these [heavy] metals from their

11 products.”79

12              155.     In testing conducted by Consumer Reports, approximately one-third of tested

13 products had levels of heavy metals that were below levels of concern and other products had

14 immeasurable levels of heavy metals.80 As stated by Dr. James E. Rogers, the Consumer Reports

15 Director of Food Safety Research and Testing, “Every category of food was represented in that

16 lower-risk group. That indicates that there are ways for manufacturers to significantly reduce or

17

18
     reduce-toxic-metals-blueprint-already-exists (last accessed Sept. 3, 2021).
19
     74
          https://helloyumi.com/heavy-metals/ (last accessed Sept. 3, 2021).
20
     75
          Id.
21
     76
          Id.
22
     77
23        Id.
     78
24      https://www.consumerreports.org/food-safety/heavy-metals-in-baby-food/ (last accessed Sept.
     3, 2021).
25
     79
          Id.
26
     80
          Id.
27
                                                  - 48 -
28                     FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                     Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 50 of 94




 1 eliminate these [heavy] metals from their products.”81

 2              156.     In addition, as a result of public health efforts, exposure to lead has consistently

 3 and notably decreased over the past 40 years.82 These efforts include increasing awareness of the

 4 dangers of even low levels of lead exposure to young children.83 The progress towards decreasing

 5 childhood exposure to lead was so impressive that the Centers for Disease Control and Prevention

 6 (“CDC”) identified “childhood lead poisoning prevention as 1 of 10 great U.S. public health

 7 achievements during 2001 to 2010.”84

 8    V.        The Material Omissions Misled and Deceived Reasonable Consumers
 9              157.     The Omissions wrongfully convey to consumers that Defendants’ Baby Foods have

10 certain superior quality and characteristics that they do not actually possess.

11              158.     For instance, although Defendants misleadingly cause consumers to believe their

12 Baby Foods do not contain Heavy Metals, perchlorate, and/or other undesired toxins or

13 contaminants due to the material Omissions, the Baby Foods do in fact contain undisclosed levels

14 of Heavy Metals, perchlorate, and/or other undesired toxins or contaminants, which is material

15 information to reasonable consumers.

16              159.     For example, the following products manufactured by Defendants were tested and

17 found to contain undisclosed Heavy Metals and/or perchlorate at the following levels:85

18

19
     81
          Id.
20
     82
     Dignam, T., Kaufmann, R. B., LeStourgeon, L., & Brown, M. J. (2019). Control of Lead Sources
21 in the United States, 1970-2017: Public Health Progress and Current Challenges to Eliminating
   Lead Exposure. Journal of public health management and practice: JPHMP, 25 Suppl 1, Lead
22 Poisoning Prevention (Suppl 1 LEAD POISONING PREVENTION), S13–S22. Available at

23 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6522252/#R6 (last accessed Sept. 3, 2021).
     83
24        Id.
     84
25        Id.

26   85
       The following chart represents the levels of Heavy Metals in Defendants’ products included in
     the HBBF Report.
27
                                                  - 49 -
28                     FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                     Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 51 of 94




      Food                        Arsenic    Arsenic       Lead Cadmium Mercury              Perchlorate
 1
                                  (total,    (inorganic,   (ppb (ppb)   (total, ppb)         (ppb)
 2                                ppb)       ppb)          )
      Gentle Organic Infant       4.6        --86          4.7  < 1.1   < 0.278              --
 3    Formula with Iron,
      Milk-Based Powder
 4
      Stage 1 Pouch (Just         3.1*87     --            5.6    2.3         <0.142         --
 5    Sweet Potato)
 6
      Stage 1 Pouch (Just         7.2        --            0.9*   <0.5        <0.139         --
 7    Peaches)

 8    Stage 1 Pouch (Just         7.6        --            2.5    <0.5        0.194*         --
      Prunes)
 9
      Stage 2 Pouch               2.4*       --            1.4*   2.4         <0.139         --
10
      (Pumpkin Banana
11    Papaya Cardamom)

12    Stage 2 Pouch (Apple,       5.6*       --            2.2    1.9         0.145*         --
      Raisin, & Quinoa)
13
      Little Teethers             49.9       --            1.4*   6.3         0.726          --
14    Multigrain Teething
15    Wafers (Banana with
      Pumpkin)
16
      Mighty Morning Snack        4088       39            3.4    24.3        <0.137         1.8(J)
17    Bar (Blueberry Lemon)

18

19             160.   Testing recently conducted for Plaintiffs by an independent laboratory further
20 confirmed the presence of undisclosed Heavy Metals in the Baby Foods:

21

22
     86
          “--” indicates that analysis was not performed by Healthy Babies Bright Futures.
23
     87
24     An “*” indicates that test results were estimated, between the limit of detection and the limit of
     quantitation.
25
     88
     “This value is the average of 3 tests of total arsenic (44, 37, and 39 ppb). The original
26 homogenized bar was tested twice, and homogenate of a second, separate bar from the same box
   was tested once.”
27
                                               - 50 -
28             FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 52 of 94




      Food                                              Arsenic     Cadmium       Lead          Mercury
 1
                                                        (ppb)       (ppb)         (ppb)         (ppb)
 2
      Stage 2 Pouch (Pear, Purple Carrot, & 7.6                     3.4           4.6           < 1.9
 3    Blueberry) (Sample 1)

 4    Stage 2 Pouch (Pear, Purple Carrot, & 7.5                     4.3           4.3           < 1.9
      Blueberry) (Sample 2)
 5
      Stage 2 (Pear, Spinach, & Pea) (Sample 1)         3.4         20.1          1.6           < 1.7
 6

 7    Stage 2 (Pear, Spinach, & Pea) (Sample 2)         4.0         27.3          1.8           < 1.7

 8    Stage 1 (Just Sweet Potato) (Sample 1)            3.0         3.5           31.0          < 1.8

 9    Stage 1 (Just Sweet Potato) (Sample 2)            2.9         3.9           30.0          < 1.6

10    Mighty 4 Blends (Banana, Blueberry, Sweet 2.8                 2.9           2.7           < 1.7
      Potato, Carrot, Greek Yogurt & Millet)
11
      Mighty 4 Blends (Banana, Kiwi, Spinach, 7.4                   7.7           3.9           < 1.8
12
      Greek Yogurt & Barley)
13

14           161.     Recent testing conducted by an independent laboratory for Plaintiffs also disclosed

15 the presence of Heavy Metals in Defendants’ Super Puffs, which are made with rice flour as their

16 first ingredient. Alarmingly, these products contained over the daily recommended amount of 100

17 ppb of arsenic, as well as high levels of cadmium concentrations.

18
      Food                                                        Arsenic Cadmium Lead Mercury
19                                                                (ppb)   (ppb)   (ppb) (ppb)
20    Super Puffs Mango with Sweet Potato                         177      15.9           4.0    < 1.9

21    Super Puffs Apple with Spinach                              114      21.2           5.0    < 1.7

22           162.     Additionally, Consumer Reports conducted testing of selected samples of baby

23 food products sold by Defendants and other baby food manufacturers. Every product had

24 measurable levels of at least cadmium, arsenic, or lead.89 The Baby Foods identified below were

25

26   89
        https://www.consumerreports.org/food-safety/heavy-metals-in-baby-food/ (last accessed Sept.
     3, 2021).
27
                                               - 51 -
28                  FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 53 of 94




 1 all found to contain Heavy Metals at levels that pose a greater risk of presenting potential health

 2 risks to a child:90

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17
            163.     Results from the FDA’s Total Diet Study further echo the Consumer Reports’
18
     findings that baby food cereals and snacks have higher levels of heavy metals than baby food fruits
19
     and vegetables and that baby food products containing rice commonly have heavy metals.91
20
            164.     A study conducted by scientists from the University of Miami, the Clean Label
21

22
   90
      Consumer Reports calculated the daily limit a child could consume of each product before it
23 would pose potential health risks due to exposure to cadmium, arsenic, and lead. The lower the

24 daily limit, the greater the risk from that food [products with “daily limit” noted in red are those
   with greater risk]. https://www.consumerreports.org/food-safety/heavy-metals-in-baby-food/ (last
25 accessed June 24, 2021).

26   91
        https://www.consumerreports.org/food-safety/heavy-metals-in-baby-food/ (last accessed Sept.
     3, 2021); https://www.fda.gov/media/77948/download (last accessed Sept. 3, 2021).
27
                                              - 52 -
28                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                 Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 54 of 94




 1 Project, and Ellipse Analytics investigated lead and cadmium in U.S. baby food products.92 They

 2 found lead in 37% of the samples and cadmium in 57%.93 The study also found no correlation

 3 between organic and conventional foods and heavy metal levels, but did conclude that products

 4 containing rice had higher levels of both lead and cadmium.94

 5          165.   Defendants wrongfully fail to disclose to reasonable consumers material

 6 information on the presence (or material risk of) Heavy Metals, perchlorate, and/or other

 7 undesirable toxins or contaminants in their Baby Foods.

 8          166.   Based on the Omissions, a reasonable consumer would not suspect the presence of

 9 Heavy Metals, perchlorate, and/or other undesirable toxins or contaminants, nor would a

10 reasonable consumer be able to detect the presence of Heavy Metals, perchlorate, and/or other

11 undesirable toxins or contaminants in the Baby Foods without conducting his or her own scientific

12 tests or reviewing scientific testing conducted on the Products.

13          167.   Reasonable consumers must and do rely on Defendants to honestly report what their

14 Baby Foods contain.

15          168.   Based on the impression given by the packaging, no reasonable consumer could

16 expect or understand that the Baby Foods contained Heavy Metals and perchlorate.

17          169.   In light of Defendants’ statements regarding the quality of the Baby Foods,

18 including their comprehensive quality controls, Defendants knew or should have known the Baby

19 Foods contained or may contain Heavy Metals, perchlorate, and/or other undesirable toxins or

20 contaminants.

21          170.   Defendants had a duty to ensure the Baby Foods were not deceptively,

22
     92
      Gardener, et al., Lead and cadmium contamination in a large sample of United States infant
23
   formulas and baby foods, 651 SCI. TOTAL ENVIRON. 1, 822-827 (2019), available at:
24 https://www.sciencedirect.com/science/article/abs/pii/S0048969718334442?via%3Dihub       (last
   accessed Sept. 3, 2021).
25
   93
      Id.
26
   94
      Id.
27
                                                 - 53 -
28            FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 55 of 94




 1 misleadingly, unfairly, and falsely marketed and all material information was properly and fully

 2 disclosed.

 3          171.   Defendants acted negligently, recklessly, unfairly, and/or intentionally with their

 4 deceptive packaging based on the material Omissions.

 5          172.   Defendants knew that properly and sufficiently monitoring the Baby Foods for

 6 Heavy Metals, perchlorate, and/or other undesirable toxins or contaminants in their ingredients

 7 and finished Baby Foods was not only important, but critical.

 8          173.   Additionally, Defendants knew or should have been aware that a reasonable

 9 consumer would be feeding the Baby Foods multiple times each day to his or her child, making it

10 a significant source of food for the child. This leads to repeated exposure to the Heavy Metals,

11 perchlorate, and/or other undesirable toxins or contaminants to the child.

12          174.   Finally, Defendants knew or should have known they could control the levels of

13 Heavy Metals, perchlorate, and/or other undesirable toxins or contaminants in the Baby Foods by

14 properly monitoring their ingredients for Heavy Metals, perchlorate, and/or other undesirable

15 toxins or contaminants and adjusting any formulation or diet to reduce ingredients that contained

16 or may contain higher levels of Heavy Metals, perchlorate, and/or other undesirable toxins or

17 contaminants.

18          175.   The Omissions are material and reasonably likely to deceive reasonable consumers

19 in their purchasing decisions, such as Plaintiffs. This is true especially considering the long-

20 standing campaign by Defendants to market the Baby Foods as healthy, nutritious, organic, and

21 made from the best ingredients, and to induce consumers, such as Plaintiffs, to purchase the

22 products.

23          176.   The Omissions make the Baby Foods’ packaging deceptive based on the presence

24 or risk of Heavy Metals, perchlorate, and/or other undesirable toxins or contaminants in the Baby

25 Foods. Reasonable consumers, like Plaintiffs, would consider the mere presence or risk of Heavy

26 Metals, perchlorate, and/or other undesirable toxins or contaminants in the Baby Foods a material

27 fact when considering what baby food to purchase.
                                               - 54 -
28            FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 56 of 94




 1          177.   At all times during and throughout the Class Period, Defendants knew they were

 2 not sufficiently and consistently monitoring or testing the Baby Foods or their ingredients for

 3 Heavy Metals, perchlorate, and/or other undesirable toxins or contaminants.

 4          178.   Defendants knew, yet failed to disclose, their lack of regular testing, monitoring,

 5 and knowledge that the Baby Foods and/or ingredients used in the Baby Foods included

 6 undisclosed levels of Heavy Metals, perchlorate, and/or other undesirable toxins or contaminants.

 7          179.   Defendants’ packaging was misleading due to Defendants’ failure to properly and

 8 sufficiently monitor for and to disclose the risk of the presence of Heavy Metals, perchlorate,

 9 and/or other undesirable toxins or contaminants in the Baby Foods.

10          180.   Defendants knew or should have known the Baby Foods contained or may contain

11 undisclosed levels of Heavy Metals, perchlorate, and/or other undesirable toxins or contaminants

12 that were inconsistent with their packaging.

13          181.   Defendants knew or should have known that reasonable consumers expected them

14 to ensure the Baby Foods and ingredients were monitored and tested for Heavy Metals,

15 perchlorate, and/or other undesirable toxins or contaminants to ensure compliance with their

16 packaging. And Defendants have publicly stated in response to the House Report that foods do

17 contain Heavy Metals and they attempt to minimize the presence in their products.

18          182.   Defendants knew or should have known consumers paid premium prices and

19 expected Defendants to regularly test for Heavy Metals, perchlorate, and/or other undesirable

20 toxins or contaminants and sufficiently monitor the Baby Foods and ingredients for the presence

21 of Heavy Metals, perchlorate, and/or other undesirable toxins or contaminants.

22          183.   The Omissions are material and render the Baby Food packaging deceptive as

23 without full disclosure, reasonable consumers believe the Baby Foods are high quality, healthy,

24 nutritious, organic, and a superior product, and are free of Heavy Metals, perchlorate, and/or other

25 undesirable toxins or contaminants.

26          184.   Moreover, reasonable consumers, such as Plaintiffs and the Class members, would

27 have no reason to doubt or question Defendants’ statements regarding the quality of the Baby
                                               - 55 -
28            FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 57 of 94




 1 Foods. Based on the impression given by the packaging, no reasonable consumer could expect or

 2 understand that the Baby Foods contained Heavy Metals and perchlorate.

 3          185.   The Omissions were intended to and did, in fact, cause consumers like Plaintiffs

 4 and the members of the Class, to purchase products they would not have if the true quality and

 5 ingredients were disclosed or for which they would not have paid a premium price.

 6          186.   As a result of Defendants’ deceptive packaging of the Baby Foods, Defendants

 7 were able to generate substantial sales, which allowed Defendants to capitalize on, and reap

 8 enormous profits from, consumers who paid the purchase price or premium for the Baby Foods

 9 that were not as advertised.

10          187.   This is not surprising given that, for example, organic baby food was valued at $1.9

11 billion in the U.S. in 2018 and is expected to reach $3.32 billion by 2024.95

12          188.   The incredible rise in consumer demand for organic baby food is “driven by the

13 growing awareness among consumers to limit that baby’s exposure to the harmful chemicals used

14 in conventional food production and the awareness of the benefits of organic products.”96

15                 DEFENDANTS’ OMISSIONS VIOLATE CALIFORNIA LAWS

16          189.   California law is designed to ensure that a company’s claims about its products are

17 truthful and accurate.

18          190.   Defendants violated California law by negligently, recklessly, and/or intentionally

19 incorrectly claiming that the Baby Foods are healthy, nutritious, organic, and “made from the best

20 ingredients,” and by not accurately detailing that the products contain Heavy Metals, perchlorate,

21

22   95
      North America Organic Baby Food Market Expected to Reach a Value of $3.32 Billion by 2024
   with      a     CAGR       of     9.6%,       available    at    https://www.businesswire.co
23         m/news/home/20200120005436/en/North-America-Organic-Baby-Food-Market-
24 Expected-to-Reach-a-Value-of-3.32-Billion-by-2024-with-a-CAGR-of-9.6---
   ResearchAndMarkets.com (last accessed Sept. 3, 2021).
25
   96
      Organic Baby Food Market- Growth, Trends, COVID-19 Impact, and Forecast, available at
26 https://www.mordorintelligence.com/industry-reports/organic-baby-food-market (last accessed
   Sept. 3, 2021).
27
                                                - 56 -
28             FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 58 of 94




 1 and/or other undesirable toxins or contaminants.

 2          191.     Defendants have engaged in this long-term advertising campaign omitting any

 3 mention the Baby Foods contain (or have a material risk of containing) Heavy Metals, perchlorate,

 4 and/or other undesirable toxins or contaminants.

 5    PLAINTIFFS’ RELIANCE WAS REASONABLE AND FORESEEN BY DEFENDANTS

 6          192.     Plaintiffs read and relied upon the packaging of the Baby Foods when making their

 7 purchasing decisions. Had they known Defendants omitted and failed to disclose the presence of

 8 Heavy Metals, perchlorate, and/or other undesirable toxins or contaminants from their packaging,

 9 they would not have purchased the Baby Foods.

10          193.     A reasonable consumer would consider the packaging of a product when deciding

11 whether to purchase it.

12           DEFENDANTS’ KNOWLEDGE AND NOTICE OF THEIR BREACH OF
                           THEIR IMPLIED WARRANTIES
13
            194.     Defendants had sufficient notice of their breach of implied warranties. Defendants
14
     have, and had, exclusive knowledge of the physical and chemical make-up of the Baby Foods.
15
     Defendants also had exclusive knowledge of their suppliers, and whether any suppliers provided
16
     ingredients that included levels of Heavy Metals, perchlorate, and/or other undesirable toxins or
17
     contaminants.
18
            195.     Moreover, Defendants were put on notice by several reports and articles that
19
     identified the presence of Heavy Metals, perchlorate, and/or other undesirable toxins or
20
     contaminants in their Baby Foods. For example, in August 2018, Consumer Reports published an
21
     article that included results from heavy metals testing of samples of Defendants’ Baby Foods and
22
     other baby food manufacturers.97 And, in October 2018, the HBBF Report tested samples of baby
23

24

25

26   97
        https://www.consumerreports.org/food-safety/heavy-metals-in-baby-food/ (last accessed Sept.
     3, 2021).
27
                                              - 57 -
28                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                 Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 59 of 94




 1 food products, including Defendants’ Baby Foods, for heavy metals and toxic chemicals.98 In

 2 February 2019, the University of Miami, the Clean Label Project, and Ellipse Analytics published

 3 an article describing their study on lead and cadmium in baby food products.99 Additionally, in

 4 November 2019, the Subcommittee requested internal documents and test results from Defendants

 5 as part of its investigation into the presence of Heavy Metals in baby foods. Ex. 1 at 2.

 6            196.   Defendants did not change their packaging to include any disclaimer that the Baby

 7 Foods included levels of Heavy Metals, perchlorate, and/or other undesirable toxins or

 8 contaminants.

 9            PRIVITY EXISTS WITH PLAINTIFFS AND THE PROPOSED CLASSES
10            197.   Defendants knew that reasonable consumers such as Plaintiffs and the proposed
11 class members would be the end purchasers of the Baby Foods and the targets of their advertising,

12 marketing, and statements.

13            198.   Defendants intended that the packaging and implied warranties, would be
14 considered by the end purchasers of the Baby Foods, including Plaintiffs and the proposed class

15 members.

16            199.   Defendants directly marketed to Plaintiffs and the proposed Classes through their
17 packaging.

18            200.   Plaintiffs and the proposed class members are the intended beneficiaries of the
19 implied warranties.

20                                 CLASS ACTION ALLEGATIONS
21            201.   Plaintiffs bring this action individually and on behalf of the following Class
22 pursuant to Rules 23(a), 23(b)(2) and (3), and 23(c)(4) of the Federal Rules of Civil Procedure:

23
     98
24        HBBF Report.
     99
25    Gardener, et al., Lead and cadmium contamination in a large sample of United States infant
   formulas and baby foods, 651 SCI. TOTAL ENVIRON. 1, 822-827 (2019), available at:
26 https://www.sciencedirect.com/science/article/abs/pii/S0048969718334442?via%3Dihub       (last
   accessed Sept. 3, 2021).
27
                                                 - 58 -
28            FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 60 of 94




                     All persons who, from February 5, 2015 to the present, purchased
 1                   the Baby Foods for household or business use, and not for resale (the
 2                   “Class”).
            202.     Plaintiffs Gulkarov and Mathiesen bring this action individually and on behalf of
 3
     the following Subclass pursuant to Rules 23(a) and 23(b)(2) and (3) of the Federal Rules of Civil
 4
     Procedure:
 5
                     All persons who are citizens of California, and from February 5,
 6                   2015 to the present purchased the Baby Foods for household or
 7                   business use, and not for resale (the “California Subclass”).
            203.     Plaintiff Torrence brings this action individually and on behalf of the following
 8
     Subclass pursuant to Rules 23(a) and 23(b)(2) and (3) of the Federal Rules of Civil Procedure:
 9
                     All persons who are citizens of New York and from February 5,
10                   2015 to the present, purchased the Baby Foods for household or
11                   business use, and not for resale (the “New York Subclass”).
            204.     Plaintiff McKeon brings this action individually and on behalf of the following
12
     Subclass pursuant to Rules 23(a) and 23(b)(2) and (3) of the Federal Rules of Civil Procedure:
13
                     All persons who are citizens of Minnesota and from February 5,
14                   2015 to the present, purchased the Baby Foods for household or
                     business use, and not for resale (the “Minnesota Subclass”).
15
            205.     Plaintiff Crawford brings this action individually and on behalf of the following
16
     Subclass pursuant to Rules 23(a) and 23(b)(2) and (3) of the Federal Rules of Civil Procedure:
17
                     All persons who are citizens of Pennsylvania and from February 5,
18                   2015 to the present, purchased the Baby Foods for household or
                     business use, and not for resale (the “Pennsylvania Subclass”).
19
            206.     Plaintiff Ellison brings this action individually and on behalf of the following
20
     Subclass pursuant to Rules 23(a) and 23(b)(2) and (3) of the Federal Rules of Civil Procedure:
21
                     All persons who are citizens of Oregon and from February 5, 2015
22                   to the present, purchased the Baby Foods for household or business
                     use, and not for resale (the “Oregon Subclass”).
23
            207.     Plaintiffs David and Brown bring this action individually and on behalf of the
24
     following Subclass pursuant to Rules 23(a) and 23(b)(2) and (3) of the Federal Rules of Civil
25
     Procedure:
26

27
                                              - 59 -
28                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                 Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 61 of 94




                      All persons who are citizens of Florida and from February 5, 2015
 1                    to the present, purchased the Baby Foods for household or business
 2                    use, and not for resale (the “Florida Subclass”).
            208.      Plaintiffs Nurre and Gonzalez bring this action individually and on behalf of the
 3
     following Subclass pursuant to Rules 23(a) and 23(b)(2) and (3) of the Federal Rules of Civil
 4
     Procedure:
 5
                      All persons who are citizens of Illinois and from February 5, 2015
 6                    to the present, purchased the Baby Foods for household or business
 7                    use, and not for resale (the “Illinois Subclass”).
            209.      Excluded from the Class and Subclasses (collectively, “Classes”) are the
 8
     Defendants, any parent companies, subsidiaries, and/or affiliates, officers, directors, legal
 9
     representatives, employees, co-conspirators, all governmental entities, and any judge, justice, or
10
     judicial officer presiding over this matter.
11
            210.      This action is brought and may be properly maintained as a class action. There is
12
     a well-defined community of interests in this litigation and the members of the Classes are easily
13
     ascertainable.
14
            211.      The members in the proposed Classes are so numerous that individual joinder of all
15
     members is impracticable, and the disposition of the claims of the members of all Classes in a
16
     single action will provide substantial benefits to the parties and Court.
17
            212.      Questions of law and fact common to Plaintiffs and the Classes include, but are not
18
     limited to, the following:
19
                      (a)    whether Defendants owed a duty of care;
20
                      (b)    whether Defendants owed a duty to disclose;
21
                      (c)    whether Defendants knew or should have known that the Baby Foods
22
     contained or may contain Heavy Metals;
23
                      (d)    whether Defendants knew or should have known the Baby Foods contained
24
     or may contain perchlorate;
25
                      (e)    whether Defendants failed to disclose that the Baby Foods contained or may
26
     contain Heavy Metals;
27
                                              - 60 -
28                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                 Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 62 of 94




 1                 (f)    whether Defendants failed to disclose that the Baby Foods contained or may

 2 contain perchlorate;

 3                 (g)    whether the claims of the Plaintiffs and the Classes serve a public benefit;

 4                 (h)    whether Defendants’ packaging is false, deceptive, and misleading based

 5 on the Omissions;

 6                 (i)    whether the Omissions are material to a reasonable consumer;

 7                 (j)    whether the inclusion of Heavy Metals, perchlorate, and/or other

 8 undesirable toxins or contaminants in the Baby Foods is material to a reasonable consumer;

 9                 (k)    whether the Omissions are likely to deceive a reasonable consumer;

10                 (l)    whether Defendants had knowledge that the Omissions were material and

11 false, deceptive, and misleading;

12                 (m)    whether Defendants breached their duty of care;

13                 (n)    whether Defendants breached their duty to disclose;

14                 (o)    whether Defendants violated the laws of the State of California;

15                 (p)    whether Defendants violated the laws of the State of New York;

16                 (q)    whether Defendants violated the laws of the State of Minnesota;

17                 (r)    whether Defendants violated the laws of the State of Pennsylvania;

18                 (s)    whether Defendants violated the laws of the State of Oregon;

19                 (t)    whether Defendants violated the laws of the State of Florida;

20                 (u)    whether Defendants violated the laws of the State of Illinois;

21                 (v)    whether Defendants breached their implied warranties;

22                 (w)    whether Defendants engaged in unfair trade practices;

23                 (x)    whether Defendants engaged in false advertising;

24                 (y)    whether Defendants made fraudulent omissions;

25                 (z)    whether Plaintiffs and members of the Classes are entitled to actual,

26 statutory, and punitive damages; and

27
                                           - 61 -
28              FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                              Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 63 of 94




 1                    (aa)   whether Plaintiffs and members of the Classes are entitled to declaratory

 2 and injunctive relief.

 3           213.     Defendants engaged in a common course of conduct giving rise to the legal rights

 4 sought to be enforced by Plaintiffs individually and on behalf of the other members of the Classes.

 5 Identical statutory violations and business practices and harms are involved. Individual questions,

 6 if any, are not prevalent in comparison to the numerous common questions that dominate this

 7 action.

 8           214.     Plaintiffs’ claims are typical of those of the members of the Classes in that they are

 9 based on the same underlying facts, events, and circumstances relating to Defendants’ conduct.

10           215.     Plaintiffs will fairly and adequately represent and protect the interests of the

11 Classes, have no interests incompatible with the interests of the Classes, and have retained counsel

12 competent and experienced in class action, consumer protection, and false advertising litigation.

13           216.     Class treatment is superior to other options for resolution of the controversy

14 because the relief sought for each member of the Classes is small such that, absent representative

15 litigation, it would be infeasible for members of the Class to redress the wrongs done to them.

16           217.     Questions of law and fact common to the Classes predominate over any questions

17 affecting only individual members of the Classes.

18           218.     As a result of the foregoing, class treatment is appropriate.

19                                           COUNT I
    (Violations of California’s Consumers Legal Remedies Act, California Civil Code §§1750,
20 et seq., Against Defendants on Behalf of the Class, or Alternatively, the California Subclass)

21           219.     Plaintiffs incorporate by reference and reallege each and every allegation contained
22 above, as though fully set forth herein.

23           220.     Plaintiffs and each proposed Class member are a “consumer,” as that term is
24 defined in California Civil Code §1761(d).

25           221.     The Baby Foods are “goods,” as that term is defined in California Civil Code
26 §1761(a).

27
                                               - 62 -
28                  FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 64 of 94




 1          222.   Defendants are a “person” as that term is defined in California Civil Code §1761(c).

 2          223.   Plaintiffs and each proposed Class member’s purchase of Defendants’ products

 3 constituted a “transaction” as that term is defined in California Civil Code §1761(e).

 4          224.   Defendants’ conduct alleged herein violates at least the following provisions of

 5 California’s Consumers Legal Remedies Act (the “CLRA”):

 6                 (a)     California Civil Code §1770(a)(5), by failing to make any mention of Heavy

 7 Metals, perchlorate, and/or other undesirable toxins or contaminants in the Baby Foods;

 8                 (b)     California Civil Code §1770(a)(7), by knowingly, recklessly, and/or

 9 intentionally representing that the Baby Foods were of a particular standard, quality, or grade,

10 when they were of another; and

11                 (c)     California Civil Code §1770(a)(9), by knowingly, recklessly, and/or

12 intentionally advertising the Baby Foods with intent not to sell them as advertised.

13          225.   The Omissions were material as reasonable consumers such as Plaintiffs and the

14 Class would deem the presence of Heavy Metals, perchlorate, and/or other undesirable toxins or

15 contaminants important in determining whether to purchase the Baby Foods.

16          226.   The Omissions also relate to the risk of harm presented to infants and children due

17 to consuming the Baby Foods.

18          227.   Defendants were obligated to disclose the presence of Heavy Metals, perchlorate,

19 and/or other undesirable toxins or contaminants in the Baby Foods because:

20                 (a)     Defendants had exclusive knowledge of the presence of Heavy Metals,

21 perchlorate, and/or other undesirable toxins or contaminants in the Baby Foods that were not

22 known or reasonably accessible to Plaintiffs and the Class;

23                 (b)     Defendants actively concealed the presence of Heavy Metals, perchlorate,

24 and/or other undesirable toxins or contaminants from the Plaintiffs and the Class; and

25                 (c)     Defendants made partial statements on the Baby Foods’ packaging that gave

26 a misleading impression to reasonable consumers without further information because the presence

27 of Heavy Metals, perchlorate, and/or other undesirable toxins or contaminants had not been
                                               - 63 -
28           FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 65 of 94




 1 disclosed.

 2          228.     Plaintiffs and the Class relied upon the information supplied to them by the

 3 Defendants’ packaging as to the quality, make-up, and included ingredients of the Baby Foods.

 4          229.     As a direct and proximate result of these violations, Plaintiffs and the Class have

 5 been harmed, and that harm will continue unless Defendants are enjoined from using the

 6 misleading marketing described herein in any manner in connection with the advertising and sale

 7 of the Baby Foods.

 8          230.     On February 12, 2021, counsel for Plaintiffs and the Class sent Defendants written

 9 notice (via U.S. certified mail, return receipt requested) that their conduct is in violation of the

10 CLRA.

11          231.     Defendants failed to provide appropriate relief for their violations of the CLRA

12 §§1770(a)(5), (7), and (9) within thirty days of receipt of Plaintiffs’ notification. In accordance

13 with CLRA §1782(b), Plaintiffs and the Class are entitled, under CLRA §1780, to recover and

14 obtain the following relief for Defendants’ violations of CLRA §§1770(a)(5), (7), (9), and (16):

15                   (a)   Actual damages under CLRA §1780(a)(1);

16                   (b)   Restitution of property under CLRA §1780(a)(3);

17                   (c)   Punitive damages under CLRA §1780(a)(4); and

18                   (d)   Any other relief the Court deems proper under CLRA §1780(a)(5).

19          232.     Plaintiffs seek an award of attorneys’ fees pursuant to, inter alia, California Civil

20 Code §1780(e) and California Code of Civil Procedure §1021.5.

21                                           COUNT II
        (Violations of California False Advertising Law, California Business & Professions
22     Code §§17500, et seq., Against Defendants on Behalf of the Class, or Alternatively, the
23                                      California Subclass)
            233.     Plaintiffs incorporate by reference and reallege each and every allegation contained
24
     above, as though fully set forth herein.
25
            234.     California’s False Advertising Law prohibits any statement or omission in
26
     connection with the sale of goods “which is untrue or misleading.” Cal. Bus. & Prof. Code §17500.
27
                                              - 64 -
28                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                 Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 66 of 94




 1          235.     As set forth herein, Defendants’ failure to disclose the presence (or risk of presence)

 2 of Heavy Metals, perchlorate, and/or other undesirable toxins or contaminants in the Baby Food

 3 is likely to deceive the public.

 4          236.     Defendants knew that the Baby Foods contained undisclosed levels of Heavy

 5 Metals, perchlorate, and/or other undesirable toxins or contaminants, which are potentially

 6 dangerous substances. Defendants had a duty to disclose the presence of Heavy Metals,

 7 perchlorate, and/or other undesirable toxins or contaminants and by omitting their presence, misled

 8 consumers.

 9          237.     Defendants knew, or reasonably should have known, that these omissions were

10 misleading.

11          238.     Defendants’ conduct is ongoing and continuing, such that prospective injunctive

12 relief is necessary, especially given Plaintiffs’ desire to purchase these products in the future if

13 they can be assured that, so long as the Baby Foods are as advertised: healthy, nutritious, organic,

14 made from the best ingredients, and safe for consumption, and do not contain Heavy Metals,

15 perchlorate, and/or other undesirable toxins or contaminants.

16          239.     Plaintiffs and members of the Class are entitled to injunctive and equitable relief,

17 and restitution in the amount they spent on the Baby Foods.

18                                          COUNT III
          (Violations of the Unfair Competition Law, California Business & Professions
19     Code §§17200, et seq., Against Defendants on Behalf of the Class, or Alternatively, the
20                                     California Subclass)
            240.     Plaintiffs incorporate by reference and reallege each and every allegation contained
21
     above, as though fully set forth herein.
22
            241.     The Unfair Competition Law prohibits any “unlawful, unfair or fraudulent business
23
     act or practice.” Cal. Bus. & Prof. Code §17200.
24
     Fraudulent
25
            242.     Defendants’ failure to disclose the presence of Heavy Metals, perchlorate, and/or
26
     other undesirable toxins or contaminants in the Baby Foods is likely to deceive the public.
27
                                              - 65 -
28                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                 Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 67 of 94




 1 Unlawful

 2          243.    As alleged herein, Defendants’ failure to disclose the presence (or risk of presence)

 3 of Heavy Metals, perchlorate, and/or other undesirable toxins or contaminants in the Baby Food

 4 violate at least the following laws:

 5              •   The CLRA, California Business & Professions Code §§1750, et seq.; and

 6              •   The False Advertising Law, California Business & Professions Code §§17500, et

 7 seq.

 8 Unfair

 9          244.    Defendants’ conduct with respect to the packaging and sale of the Baby Foods is

10 unfair because Defendants’ conduct was immoral, unethical, unscrupulous, or substantially

11 injurious to consumers and the utility of their conduct, if any, does not outweigh the gravity of the

12 harm to their victims.

13          245.    Defendants’ conduct with respect to the packaging and sale of the Baby Foods is

14 also unfair because it violates public policy as declared by specific constitutional, statutory, or

15 regulatory provisions, including, but not limited to, the False Advertising Law.

16          246.    Defendants’ conduct with respect to the packaging and sale of the Baby Foods is

17 also unfair because the consumer injury is substantial, not outweighed by benefits to consumers or

18 competition, and not one that consumers, themselves, can reasonably avoid.

19          247.    Defendants were obligated to disclose the presence of Heavy Metals, perchlorate,

20 and/or other undesirable toxins or contaminants in the Baby Foods because:

21                  (a)     Defendants had exclusive knowledge of the presence of Heavy Metals,

22 perchlorate, and/or other undesirable toxins or contaminants in the Baby Foods that were not

23 known or reasonably accessible to Plaintiffs and the Class;

24                  (b)     Defendants actively concealed the presence of Heavy Metals, perchlorate,

25 and/or other undesirable toxins or contaminants from Plaintiffs and the Class; and

26                  (c)     Defendants made partial statements on the Baby Foods’ packaging that gave

27 a misleading impression to reasonable consumers without further information because the presence
                                                 - 66 -
28             FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 68 of 94




 1 of Heavy Metals, perchlorate, and/or other undesirable toxins or contaminants had not been

 2 disclosed.

 3          248.     The Omissions were contrary to the representations Defendants made on the Baby

 4 Foods’ packaging.

 5          249.     Plaintiffs and the Class relied upon the Baby Foods’ packaging provided to them

 6 by Defendants when making their purchasing decisions. Had Plaintiffs and the Class known

 7 Defendants failed to disclose the presence of Heavy Metals, perchlorate, and/or other undesirable

 8 toxins or contaminants from their packaging, they would not have purchased the Baby Foods.

 9          250.     In accordance with California Business & Professions Code §17203, Plaintiffs seek

10 an order enjoining Defendants from continuing to conduct business through fraudulent or unlawful

11 acts and practices and to commence a corrective advertising campaign. Defendants’ conduct is

12 ongoing and continuing, such that prospective injunctive relief is necessary.

13          251.     On behalf of themselves and the Class, Plaintiffs also seek an order for the

14 restitution of all monies from the sale of the Baby Foods, which were unjustly acquired through

15 acts of fraudulent, unfair, or unlawful competition.

16                                       COUNT IV
   (Breach of Implied Warranty of Merchantability Against Defendants on Behalf of the Class
17                         or, Alternatively, the State Subclasses)
18          252.     Plaintiffs incorporate by reference and reallege each and every allegation contained
19 above, as though fully set forth herein.

20          253.     Defendants are a merchant engaging in the sale of goods to Plaintiffs and the Class
21 members.

22          254.     There was a sale of goods from Defendants to Plaintiffs and the Class members.
23          255.     As set forth herein, Defendants manufactured and sold the Baby Foods, and prior
24 to the time the Baby Foods were purchased by Plaintiffs and the Class, impliedly warranted that

25 the Baby Foods were of merchantable quality and fit for their ordinary use (consumption by infants

26 and children).

27
                                              - 67 -
28                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                 Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 69 of 94




 1          256.     Plaintiffs and the Class relied on these implied warranties when they purchased the

 2 Baby Foods.

 3          257.     The Baby Foods were not fit for their ordinary use (consumption by infants and

 4 children) as they include undisclosed levels of Heavy Metals, perchlorate, and/or other undesirable

 5 toxins or contaminants that do not conform to the packaging.

 6          258.     These promises became part of the basis of the bargain between Defendants and

 7 Plaintiffs and the Class members, and thus constituted implied warranties.

 8          259.     Defendants breached the implied warranties by selling Baby Foods that contain

 9 Heavy Metals, perchlorate, and/or other undesirable toxins or contaminants.

10          260.     Defendants were on notice of this breach as they were aware of the inclusion of

11 Heavy Metals, perchlorate, and/or other undesirable toxins or contaminants in the Baby Foods,

12 and based on the public investigation by Healthy Babies Bright Futures and Consumer Reports,

13 and the study by the University of Miami, the Clean Label Project, and Ellipse Analytics that

14 showed the Baby Foods contain Heavy Metals, perchlorate, and/or other undesirable toxins or

15 contaminants.

16          261.     Privity exists because Defendants impliedly warranted to Plaintiffs and the Class

17 members through the packaging that the Baby Foods were healthy, nutritious, organic, made from

18 the best ingredients, and safe for consumption and by failing to mention or disclose the presence

19 of Heavy Metals, perchlorate, and/or other undesirable toxins or contaminants.

20          262.     As a direct and proximate result of Defendants’ breach of their implied warranties,

21 Plaintiffs and the Class suffered actual damages as they purchased the Baby Foods that were worth

22 less than the price paid and that they would not have purchased at all had they known of the

23 presence of Heavy Metals, perchlorate, and/or other undesirable toxins or contaminants.

24          263.     Plaintiffs, on behalf of themselves and the Class, seek actual damages for

25 Defendants’ failure to deliver goods that conform to their implied warranties and resulting breach.

26

27
                                              - 68 -
28                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                 Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 70 of 94




                                             COUNT V
 1                   (Unjust Enrichment Against Defendants on Behalf of the Class or,
 2                                 Alternatively, the State Subclasses)
            264.     Plaintiffs incorporate by reference and reallege each and every allegation contained
 3
     above, as though fully set forth herein.
 4
            265.     Substantial benefits have been conferred on Defendants by Plaintiffs and the Class
 5
     through the purchase of the Baby Foods. Defendants knowingly and willingly accepted and
 6
     enjoyed these benefits.
 7
            266.     Defendants either knew or should have known that the payments rendered by
 8
     Plaintiffs were given and received with the expectation that the Baby Foods would not contain
 9
     Heavy Metals, perchlorate, and/or other undesirable toxins or contaminants. As such, it would be
10
     inequitable for Defendants to retain the benefit of the payments under these circumstances.
11
            267.     Defendants were obligated to disclose the presence of Heavy Metals, perchlorate,
12
     and/or other undesirable toxins or contaminants in the Baby Foods because:
13
                     (a)    Defendants had exclusive knowledge of the presence of Heavy Metals,
14
     perchlorate, and/or other undesirable toxins or contaminants in the Baby Foods that were not
15
     known or reasonably accessible to the Plaintiffs and the Class;
16
                     (b)    Defendants actively concealed the presence of Heavy Metals, perchlorate,
17
     and/or other undesirable toxins or contaminants from the Plaintiffs and the Class; and
18
                     (c)    Defendants made partial statements on the Baby Foods’ packaging that gave
19
     a misleading impression to reasonable consumers without further information because the presence
20
     of Heavy Metals, perchlorate, and/or other undesirable toxins or contaminants had not been
21
     disclosed.
22
            268.     Defendants’ acceptance and retention of the benefits of the payments from
23
     Plaintiffs and the Class under the circumstances alleged herein make it inequitable for Defendants
24
     to retain the benefits without payment of the value to Plaintiffs and the Class.
25
            269.     Plaintiffs and the Class are entitled to recover from Defendants all amounts
26
     wrongfully collected and improperly retained by Defendants, plus interest thereon.
27
                                              - 69 -
28                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                 Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 71 of 94




 1          270.     Plaintiffs and the Class seek actual damages, injunctive and declaratory relief,

 2 attorneys’ fees, costs, and any other just and proper relief available under the laws.

 3                                          COUNT VI
       (Fraudulent Misrepresentation by Omission Against Defendants on Behalf of the New
 4
                   York, Illinois, Oregon, Pennsylvania, Florida and Minnesota
 5                                          Subclasses)

 6          271.     Plaintiffs incorporate by reference and reallege each and every allegation contained

 7 above, as though fully set forth herein.

 8          272.     Plaintiffs and members of the Subclasses were buyers and Defendants were sellers

 9 in a commercial exchange.

10          273.     Plaintiffs and the Subclasses were ordinary non-business consumers who trusted

11 Defendants to manufacture, distribute, market, and sell Baby Foods to be free of Heavy Metals,

12 perchlorate, and/or other undesirable toxins or contaminants.

13          274.     As baby food manufacturers, Defendants are in a special position of trust upon

14 which consumers rely.

15          275.     Defendants failed to disclose that the Baby Foods contained (or have a material risk

16 of containing) Heavy Metals, perchlorate, and/or other undesirable toxins or contaminants.

17          276.     Defendants intentionally, knowingly, and/or recklessly made these Omissions to

18 induce Plaintiffs and the Subclasses to purchase the Baby Foods.

19          277.     Defendants knew the Baby Foods included undisclosed levels of Heavy Metals,

20 perchlorate, and/or other undesirable toxins or contaminants.

21          278.     Defendants have admitted Heavy Metals are in foods.

22          279.     Defendants allowed their packaging to intentionally mislead consumers, such as

23 Plaintiffs and the Subclasses.

24          280.     Defendants’ packaging that omitted the presence of Heavy Metals, perchlorate,

25 and/or other undesirable toxins or contaminants in the Baby Foods were made with the intent to

26 deceive and defraud consumers, such as Plaintiffs and the Subclasses

27          281.     Defendants intended for Plaintiffs and the Subclasses to rely on the Omissions.
                                              - 70 -
28                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                 Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 72 of 94




 1 Defendants know their customers trust the quality of their products and that they are in a special

 2 position of trust with the public.

 3          282.    Defendants also know reasonable consumers expected the Baby Foods to be free

 4 of Heavy Metals, perchlorate, and/or other undesirable toxins or contaminants.

 5          283.   Defendants also know that reasonable consumers seek out and wish to purchase

 6 premium baby foods that possess high quality ingredients free of toxins, contaminants, or

 7 chemicals, and that these consumers will pay more for baby foods they believe possess these

 8 qualities.

 9          284.   Defendants knew that Plaintiffs and the Subclasses were ignorant of the presence

10 (or material risk) of Heavy Metals, perchlorate, and/or other undesirable toxins or chemicals in the

11 Baby Foods.

12          285.   Defendants knew that Plaintiffs and the Subclasses could not reasonably have been

13 expected to learn or discover that the Baby Foods’ packaging omitted the presence of Heavy

14 Metals, perchlorate, and/or other undesirable toxins or contaminants prior to purchasing the Baby

15 Foods.

16          286.   Defendants were under a duty to disclose the presence (or material risk) of Heavy

17 Metals, perchlorate, and/or other undesirable toxins or contaminants in their Baby Foods to

18 Plaintiffs and the Subclasses because:

19                 (a)     Defendants were in possession of special facts that could not have been

20 discovered by Plaintiffs and the Subclasses.

21                 (b)     Defendants’ packaging disclosed misleading information to consumers by

22 omitting the presence (or material risk) of Heavy Metals, perchlorate, and/or other undesirable

23 toxins or contaminants in their Baby Foods.

24                 (c)     Based on Defendants partial statements on the Baby Foods’ packaging that

25 gave a misleading impression to reasonable consumers without further information on the presence

26 of Heavy Metals, perchlorate, and/or other undesirable toxins or contaminants had not been

27 disclosed, Defendants assumed the obligation to make a full and fair disclosure of the whole truth.
                                                - 71 -
28             FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 73 of 94




 1          287.     The presence (or material risk) of Heavy Metals, perchlorate, and/or other

 2 undesirable toxins or contaminants in Defendants’ Baby Food was a material fact to Plaintiffs and

 3 the Subclasses as Plaintiffs and the Subclasses relied on the Omissions when purchasing the Baby

 4 Foods.

 5          288.     Plaintiffs and the Subclasses had a right to rely on the Defendants’ packaging as

 6 the truth because customers like Plaintiffs and the Subclasses trust the quality of Defendants’

 7 products and they expect the Baby Foods to be free of Heavy Metals, perchlorate, and/or other

 8 undesirable toxins or contaminants and seek out and wish to purchase premium baby foods that

 9 possess high quality ingredients free of Heavy Metals, perchlorate, and/or other undesirable toxins

10 or contaminants.

11          289.     Plaintiffs and the Subclasses did in fact rely on the material Omissions and

12 purchased the Baby Foods to their detriment. Given the materiality of the Omissions, Plaintiffs’

13 and the Subclasses’ reliance on the Omissions was justifiable.

14          290.     As a direct and proximate result of Defendants’ conduct, Plaintiffs and the

15 Subclasses have suffered actual pecuniary damages in that they purchased Baby Foods that were

16 worth less than the price they paid and that they would not have purchased at all had they known

17 the Baby Foods included undisclosed Heavy Metals, perchlorate, and/or other undesirable toxins

18 or contaminants that do not conform to the products’ packaging.

19          291.     Plaintiffs and the Subclasses seek actual damages, injunctive and declaratory relief,

20 attorneys’ fees, costs, and any other just and proper relief available under the laws.

21                                       COUNT VII
        (Fraud by Omission Against Defendants on Behalf of the Class or, Alternatively, the
22                   California, New York, Illinois and Florida Subclasses)
23          292.     Plaintiffs incorporate by reference and reallege each and every allegation contained
24 above, as though fully set forth herein.

25          293.     Defendants knew or should have known the Baby Foods contained or may contain
26 undisclosed levels of Heavy Metals, perchlorate, and/or other undesirable toxins or contaminants.

27
                                              - 72 -
28                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                 Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 74 of 94




 1          294.     Plaintiffs and the Class and Defendants acted within the context of a business

 2 transaction when Plaintiffs and the Class purchased Defendants’ Baby Foods for household or

 3 business use, and not for resale.

 4          295.     Plaintiffs and the Class were ordinary non-business consumers.

 5          296.     Defendants actively and knowingly concealed from and failed to disclose to

 6 Plaintiffs and the Class that the Baby Foods included undisclosed levels of Heavy Metals,

 7 perchlorate, and/or other undesirable toxins or contaminants that do not conform to the products’

 8 packaging.

 9          297.     Defendants have admitted Heavy Metals are in foods.

10          298.     As baby food manufacturers, Defendants are in a special position of trust upon

11 which consumers rely.

12          299.     Defendants were under a duty to disclose to Plaintiffs and the Class the true quality,

13 characteristics, ingredients and suitability of the Baby Foods because:

14                   (a)    Defendants were in a superior position to know the true state of facts about

15 their products;

16                   (b)    Defendants were in a superior position to know the actual ingredients,

17 characteristics, and suitability of the Baby Foods for consumption by infants and children; and

18                   (c)    Defendants knew that Plaintiffs and the Class could not reasonably have

19 been expected to learn or discover the presence or risk of inclusion of Heavy Metals, perchlorate,

20 and/or other undesirable toxins or contaminants without Defendants disclosing it on the Baby

21 Foods’ packaging.

22          300.     Defendants know their customers trust the quality of their products and they expect

23 Defendants’ Baby Foods to be free of Heavy Metals, perchlorate, and/or other undesirable toxins

24 or contaminants. Defendants also know that certain consumers seek out and wish to purchase

25 premium baby foods that possess high quality ingredients free of toxins, contaminants, or

26 chemicals, and that these consumers will pay more for baby foods that they believe possess these

27 qualities.
                                              - 73 -
28                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                 Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 75 of 94




 1          301.     Due to the Omissions on the Baby Foods’ packaging, Defendants had a duty to

 2 disclose the whole truth about the presence of Heavy Metals, perchlorate, and/or other undesirable

 3 toxins or contaminants in the Baby Foods to Plaintiffs and the Class.

 4          302.     Defendants acted in bad faith when they intended that Plaintiffs and the Class would

 5 rely on the Omissions when purchasing the Baby Foods, unaware of the undisclosed material facts.

 6          303.     Defendants were under a duty to disclose the presence of Heavy Metals,

 7 perchlorate, and/or other undesirable toxins or contaminants because Defendants undertook the

 8 disclosure of information about the Baby Foods on the Baby Foods’ packaging.

 9          304.     Defendants failed to discharge their duty to disclose the presence of Heavy Metals,

10 perchlorate, and/or other undesirable toxins or contaminants in the Baby Foods.

11          305.     Defendants allowed their packaging to intentionally mislead consumers, such as

12 Plaintiffs and the Class.

13          306.     The facts concealed or not disclosed by Defendants to Plaintiffs and the Class are

14 material in that a reasonable consumer would have considered the presence of Heavy Metals,

15 perchlorate, and/or other undesirable toxins or contaminants important when deciding whether to

16 purchase the Baby Foods.

17          307.     Defendants knew or should have known the Omissions were material to Plaintiffs’

18 and the Class’ decisions to purchase the Baby Foods and would induce Plaintiffs and the Classes

19 to purchase the Baby Foods.

20          308.     Defendants intentionally concealed the presence of Heavy Metals, perchlorate,

21 and/or other undesirable toxins or contaminants in the Baby Foods with intent to defraud and

22 deceive Plaintiffs and the Class.

23          309.     Plaintiffs and the Class justifiably relied on Defendants’ Omissions to their

24 detriment. The detriment is evident from the true quality, characteristics, and ingredients of the

25 Baby Foods, which is misleading when compared to how the Baby Foods are advertised and

26 represented by Defendants and inherently unfair to consumers of the Baby Foods, such as Plaintiffs

27 and the Class.
                                              - 74 -
28                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                 Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 76 of 94




 1          310.     As a direct and proximate result of Defendants’ conduct, Plaintiffs and the Class

 2 have suffered actual damages in that they purchased Baby Foods that were worth less than the

 3 price they paid and that they would not have purchased at all had they known Baby Foods included

 4 undisclosed levels of Heavy Metals, perchlorate, and/or other undesirable toxins or contaminants

 5 that do not conform to the products’ packaging.

 6          311.     Plaintiffs and the Class seek actual damages, injunctive and declaratory relief,

 7 attorneys’ fees, costs, and any other just and proper relief available under the laws.

 8                                        COUNT VIII
           (Violations of New York’s Deceptive Practices Act, N.Y. Gen. Bus. Law § 349,
 9
          Against Defendants on Behalf of Plaintiff Torrence and the New York Subclass)
10          312.     Plaintiffs incorporate by reference and reallege each and every allegation contained
11 above, as though fully set forth herein.

12          313.     New York General Business Law § 349 prohibits deceptive acts or practices in the
13 conduct of any business, trade, or commerce.

14          314.     In their sale of goods throughout New York, Defendants conduct business and trade
15 within the meaning and intention of New York General Business Law § 349.

16          315.     Defendants violated N.Y. Gen. Bus. Law § 349 by failing to disclose the inclusion
17 of Heavy Metals, perchlorate, and/or other undesirable toxins or contaminants in the Baby Foods.

18          316.     Defendants intentionally represented that the Baby Foods were of a particular
19 standard, grade, or quality when they in fact included undisclosed levels of Heavy Metals,

20 perchlorate, and/or other undesirable toxins or contaminants and were not safe for consumption by

21 infants and children.

22          317.     The facts that Defendants concealed or misrepresented were material in that
23 Plaintiff Torrence and the New York Subclass, and any other reasonable consumer would have

24 considered them when deciding whether to purchase the Baby Foods.

25          318.     Defendants’ conduct and Omissions described herein repeatedly occurred in the
26 course of Defendants’ business and were capable of deceiving a substantial portion of the

27
                                              - 75 -
28                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                 Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 77 of 94




 1 consuming public, including Plaintiff Torrence and the New York Subclass.

 2          319.     Defendants have engaged and continue to engage in deceptive conduct in violation

 3 of the New York General Business Law.

 4          320.     Defendants’ deceptive acts or practices resulted in Plaintiff Torrence and the New

 5 York Subclass and other reasonable consumers suffering actual damages when they purchased the

 6 Baby Foods that were worth less than the price paid and that they would not have purchased at all

 7 had they known of the inclusion of Heavy Metals, perchlorate, and/or other undesirable toxins or

 8 contaminants.

 9          321.     Defendants intended for Plaintiff Torrence and the New York Subclass and other

10 reasonable consumers to rely on their Omissions and conduct when they decided to purchase the

11 Baby Foods.

12          322.     As a direct and proximate result of these violations, Plaintiff Torrence and the New

13 York Subclass and other reasonable consumers have been harmed, and that harm will continue

14 unless the Court orders Defendants to disclose that the Baby Foods contain Heavy Metals,

15 perchlorate, and/or other undesirable toxins or contaminants are enjoined from misrepresenting

16 the quality and ingredients of the Baby Foods described herein.

17          323.     Pursuant to N.Y. Gen. Bus. Law § 349(h), Plaintiff Torrence and the New York

18 Subclass seek injunctive and declaratory relief, full refund, actual and punitive damages, statutory

19 damages, and attorneys’ fees.

20                                          COUNT IX
            (Violations of New York’s Deceptive Practices Act, N.Y. Gen. Bus. Law § 350,
21         Against Defendants on Behalf of Plaintiff Torrence and the New York Subclass)
22           324. Plaintiffs incorporate by reference and reallege each and every allegation contained
23 above, as though fully set forth herein.

24           325. The Baby Foods’ packaging is deceptive and materially misleading because
25 Defendants’ fail to disclose the inclusion (or risk of inclusion) of Heavy Metals, perchlorate, and/or

26 other undesirable toxins or contaminants in the Baby Foods.

27
                                              - 76 -
28                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                 Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 78 of 94




 1           326. The inclusion (or risk of inclusion) of Heavy Metals, perchlorate, and/or other

 2 undesirable toxins or contaminants in the Baby Foods is material information to consumers like

 3 Plaintiffs and the Class. Defendants omitted this material information knowingly, willfully,

 4 wantonly, and with reckless disregard for the truth.

 5           327. Plaintiffs and the New York Subclass were induced to purchase the Baby Foods by

 6 Defendants’ packaging, to which all consumers are exposed. Plaintiffs and the New York Subclass

 7 have been injured as a result of their reliance on the Baby Foods’ packaging and have received

 8 less than what they bargained for.

 9          328.     Pursuant to N.Y. Gen. Bus. Law § 350(e), Plaintiff Torrence and the New York

10 Subclass seek injunctive and declaratory relief, full refund, actual and punitive damages, statutory

11 damages, and attorneys’ fees.

12                                         COUNT X
        (Violation of Minnesota Unlawful Trade Practices Act Minn. Stat. § 325D.13, et seq.,
13        Against Defendants on Behalf of Plaintiff McKeon and the Minnesota Subclass)
14          329.     Plaintiffs incorporate by reference and reallege each and every allegation contained
15 above, as though fully set forth herein.

16          330.     Defendants are a “person” within the meaning of the Minnesota Unlawful Trade
17 Practices Act (“MUTPA”).

18          331.     Defendants violated the MUTPA by knowingly failing to disclose levels of Heavy
19 Metals, perchlorate, and/or other undesirable toxins or contaminants in the Baby Foods.

20          332.     Defendants knew or should have known the Baby Foods were not of the true quality
21 and ingredients advertised because they included undisclosed levels of Heavy Metals, perchlorate,

22 and/or other undesirable toxins or contaminants.

23          333.     Defendants’ pattern of knowing concealment, omissions, and other deceptive
24 conduct were likely to deceive or cause misunderstanding and did in fact deceive Plaintiff McKeon

25 and the Minnesota Subclass with respect to the Baby Foods’ quality, ingredients, and suitability

26 for consumption by infants and children.

27
                                              - 77 -
28                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                 Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 79 of 94




 1          334.   Defendants intended for Plaintiff McKeon and the Minnesota Subclass to rely on

 2 their Omissions, concealment, warranties, and/or deceptions regarding the Baby Foods’ quality,

 3 ingredients, and suitability for consumption by infants and children.

 4          335.   Defendants’ conduct and omissions described herein occurred repeatedly in their

 5 trade or business and were capable of deceiving a substantial portion of the consuming public.

 6          336.   Defendants were under a duty to disclose the presence of Heavy Metals,

 7 perchlorate, and/or other undesirable toxins or contaminants because Defendants undertook the

 8 disclosure of information about the Baby Foods on the Baby Foods’ packaging.

 9          337.   Defendants failed to discharge their duty to disclose the presence of Heavy Metals,

10 perchlorate, and/or other undesirable toxins or contaminants in the Baby Foods.

11          338.   The facts concealed or not disclosed by Defendants were material facts in that

12 Plaintiff McKeon, the Minnesota Subclass, and any reasonable consumer would have considered

13 them in deciding whether to purchase the Baby Foods. Had Plaintiff McKeon and the Minnesota

14 Subclass known the Baby Foods did not have the quality advertised by Defendants, they would

15 not have purchased the Baby Foods or paid the premium price.

16          339.   Defendants’ unlawful conduct is continuing, with no indication that they intend to

17 cease this fraudulent course of conduct.

18          340.   As a direct and proximate result of Defendants’ conduct, Plaintiff McKeon and the

19 Minnesota Subclass have suffered actual damages in that they purchased the Baby Foods that were

20 worth less than the price they paid and may have not purchased.

21          341.   Plaintiff McKeon and the members of the Minnesota Subclass would not have

22 purchased the Baby Foods at all had they known of the presence of Heavy Metals, perchlorate,

23 and/or any other undesirable toxins or contaminants in the Baby Foods that do not conform to the

24 packaging.

25          342.   Pursuant to Minn. Stat. §8.31, subd. 3a, and §325D.15, Plaintiff McKeon and the

26 Minnesota Subclass seek actual damages, injunctive and declaratory relief, attorneys’ fees, costs,

27 and any other just and proper relief available thereunder for Defendants’ violations of the MUTPA.
                                                    - 78 -
28             FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                      Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 80 of 94




 1                                            COUNT XI
                  (Violation of Minnesota Uniform Deceptive Trade Practices Act
 2    Minn. Stat. § 325D.44, et seq., Against Defendants on Behalf of Plaintiff McKeon and the
 3                                       Minnesota Subclass)
            343.     Plaintiffs incorporate by reference and reallege each and every allegation contained
 4
     above, as though fully set forth herein.
 5
            344.     Defendants are a “person” within the meaning of the Minnesota Uniform Deceptive
 6
     Trade Practices Act (“MUDTPA”).
 7
            345.     Defendants willingly engaged in deceptive trade practices, in violation of the
 8
     MUDTPA, by failing to disclose levels of Heavy Metals, perchlorate, and/or any other undesirable
 9
     toxins or contaminants.
10
            346.     Defendants knew or should have known the Baby Foods included undisclosed
11
     levels of Heavy Metals, perchlorate, and/or any other undesirable toxins or contaminants.
12
            347.     Defendants’ Omissions, concealment, and other deceptive conduct were likely to
13
     deceive or cause misunderstanding and did in fact deceive Plaintiff McKeon and the Minnesota
14
     Subclass with respect to the Baby Foods’ ingredients, uses, benefits, standards, quality, grade, and
15
     suitability for consumption by infants and children.
16
            348.     Defendants intended that Plaintiff McKeon and the Minnesota Subclass would rely
17
     on Defendants’ Omissions, concealment, warranties, and/or deceptions regarding the Baby Foods’
18
     ingredients, uses, benefits, standards, quality, grade, and suitability for consumption by infants.
19
            349.     Defendants’ conduct and Omissions described herein occurred repeatedly in their
20
     trade or business and were capable of deceiving a substantial portion of the consuming public.
21
            350.     The facts concealed or not disclosed by Defendants were material facts in that
22
     Plaintiff McKeon, the Minnesota Subclass, and any reasonable consumer would have considered
23
     them in deciding whether to purchase the Baby Foods. Had Plaintiff McKeon and the Minnesota
24
     Subclass known the Baby Foods did not have the quality advertised by Defendants, they would
25
     not have purchased the Baby Foods.
26
            351.     Defendants intended that Plaintiff McKeon and the Minnesota Subclass would rely
27
                                              - 79 -
28                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                 Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 81 of 94




 1 on the Defendants’ Omissions, concealment, and other deceptive conduct when purchasing the

 2 Baby Foods, unaware of the undisclosed material facts. This conduct constitutes consumer fraud.

 3          352.     Defendants’ unlawful conduct is continuing, with no indication they intend to cease

 4 this fraudulent course of conduct.

 5          353.     Defendants were under a duty to disclose the presence of Heavy Metals,

 6 perchlorate, and/or other undesirable toxins or contaminants because Defendants undertook the

 7 disclosure of information about the Baby Foods on the Baby Foods’ packaging.

 8          354.     Defendants failed to discharge their duty to disclose the presence of Heavy Metals,

 9 perchlorate, and/or other undesirable toxins or contaminants in the Baby Foods.

10          355.     As a direct and proximate result of Defendants’ conduct, Plaintiff McKeon and the

11 Minnesota Subclass have suffered actual damages in that they purchased the Baby Foods that were

12 worth less than the price they paid.

13          356.     Plaintiff McKeon and the members of the Minnesota Subclass would not have

14 purchased the Baby Foods at all had they known of the presence of these Heavy Metals,

15 perchlorate, and/or other undesirable toxins or contaminants that do not conform to the packaging.

16          357.     Pursuant to Minn. Stat. § 8.31, subd. 3a, and § 325D.45, Plaintiff McKeon and the

17 Minnesota Subclass seek actual damages, injunctive and declaratory relief, attorneys’ fees, costs,

18 and any other just and proper relief available thereunder for Defendants’ violations of the

19 MUDTPA.

20                                            COUNT XII
                     (Violation of Minnesota False Statement in Advertising Act
21    Minn. Stat. § 325F.67, et. seq., Against Defendants on Behalf of Plaintiff McKeon and the
22                                        Minnesota Subclass)
            358.     Plaintiffs incorporate by reference and reallege each and every allegation contained
23
     above, as though fully set forth herein.
24
            359.     Plaintiff McKeon and the Minnesota Subclass purchased “goods,” specifically the
25
     Baby Foods discussed herein, and are a “person” within the meaning of the False Statement in
26
     Advertising Act (“FSAA”).
27
                                              - 80 -
28                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                 Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 82 of 94




 1           360.   Plaintiff McKeon and the Minnesota Subclass purchased the Baby Foods because

 2 of the Omissions asserted on the packaging that were made, published, disseminated, circulated,

 3 and placed before the public by Defendants.

 4           361.   By engaging in the conduct as described herein, Defendants continue to violate

 5 Minn. Stat. § 325F.67.

 6           362.   Defendants knew or should have known the Baby Foods did not have the quality

 7 and ingredients described above because they included undisclosed levels of Heavy Metals,

 8 perchlorate, and/or any other undesirable toxins or contaminants that do not conform to the

 9 packaging.

10           363.   The Omissions were likely to deceive or cause misunderstanding and did in fact

11 deceive Plaintiff McKeon and the Minnesota Subclass with respect to the Baby Foods’ ingredients,

12 uses, benefits, standards, quality, grade, and suitability for consumption by infants and children.

13           364.   Defendants’ conduct and Omissions described herein occurred repeatedly in

14 Defendants’ trade or business and were capable of deceiving a substantial portion of the consuming

15 public.

16           365.   The Omissions were made to customers in Minnesota, including Plaintiff McKeon

17 and the Minnesota Subclass, thus the cause of action serves the public benefit of informing

18 Minnesota consumers about the presence of Heavy Metals, perchlorate, and/or other undesirable

19 toxins or contaminants in the Baby Foods.

20           366.   The facts concealed or not disclosed by Defendants were material facts in that

21 Plaintiff McKeon, the Minnesota Subclass, and any reasonable consumer would have considered

22 them in deciding whether to purchase the Baby Foods. Had Plaintiff McKeon and the Minnesota

23 Subclass known the Baby Foods did not have the quality as advertised by Defendants, they would

24 not have purchased the Baby Foods or paid the premium price.

25           367.   Defendants intended that Plaintiff McKeon and the Minnesota Subclass would rely

26 on the deception by purchasing the Baby Foods, unaware of the Omissions and other undisclosed

27 material facts. This conduct constitutes consumer fraud.
                                                 - 81 -
28             FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 83 of 94




 1          368.     Defendants’ unlawful conduct is continuing, with no indication that they intend to

 2 cease this fraudulent course of conduct.

 3          369.     As a direct and proximate result of Defendants’ conduct, Plaintiff McKeon and the

 4 Minnesota Subclass have suffered actual damages in that they purchased the Baby Foods that were

 5 worth less than the price paid and may not have purchased.

 6          370.     Plaintiff McKeon and the members of the Minnesota Subclass would not have

 7 purchased the Baby Foods at all had they known of the presence of these Heavy Metals,

 8 perchlorate, and/or other undesirable toxins or contaminants.

 9          371.     Pursuant to Minn. Stat. §8.31, subd. 3a, and §325F.67, Plaintiff McKeon and the

10 Minnesota Subclass seek actual damages, injunctive and declaratory relief, attorneys’ fees, costs,

11 and any other just and proper relief available thereunder for Plum’s violations of the FSAA.

12                                           COUNT XIII
                     (Violation of Minnesota Prevention of Consumer Fraud Act
13    Minn. Stat. § 325F.69, et. seq., Against Defendants on Behalf of Plaintiff McKeon and the
14                                        Minnesota Subclass)
            372.     Plaintiffs incorporate by reference and reallege each and every allegation contained
15
     above, as though fully set forth herein.
16
            373.     Plaintiff McKeon is a resident of the State of Minnesota.
17
            374.     Defendants are a “person” within the meaning of the Minnesota Prevention of
18
     Consumer Fraud Act (“MPCFA”).
19
            375.     The Omissions were made in connection with the sale of the Baby Foods to Plaintiff
20
     McKeon and the Minnesota Subclass.
21
            376.     Defendants knowingly acted, used, and employed fraud, false pretenses, and
22
     deceptive practices in connection with the sale of the Baby Foods. Specifically, Defendants failed
23
     to disclose the Baby Foods contained levels of Heavy Metals, perchlorate, and/or unnatural or
24
     other ingredients.
25
            377.     Defendants knew or should have known the Baby Foods did not have the quality
26
     reasonable consumers expected because they included undisclosed levels of Heavy Metals,
27
                                              - 82 -
28                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                 Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 84 of 94




 1 perchlorate, and/or other undesirable toxins or contaminants that do not conform to the packaging.

 2 Defendants intended for Plaintiff McKeon and the Minnesota Subclass to rely on the Baby Foods’

 3 packaging in deciding whether to purchase the Baby Foods.

 4          378.     Defendants’ unfair or deceptive acts or practices were likely to deceive reasonable

 5 consumers about the Baby Foods’ quality, ingredients, fitness for consumption by infants and

 6 children and, by extension, the true value of the Baby Foods. Plaintiff McKeon and the Minnesota

 7 Subclass relied on, and were in fact deceived by, Defendants’ Omissions with respect to the Baby

 8 Foods’ quality, ingredients, and fitness for consumption in deciding to purchase them over

 9 competitors’ baby foods.

10          379.     The facts concealed or not disclosed by Defendants were material facts in that

11 Plaintiff McKeon, the Minnesota Subclass, and any reasonable consumer would have considered

12 them in deciding whether to purchase the Baby Foods. Had Plaintiff McKeon and the Minnesota

13 Subclass known the Baby Foods did not have the quality advertised by Defendants, they would

14 not have purchased the Baby Foods or paid the premium price.

15          380.     Defendants’ Omissions were made to customers in Minnesota, including Plaintiff

16 and the Class, thus the cause of action serves the public benefit of informing Minnesota consumers

17 about the presence of Heavy Metals, perchlorate, and/or other undesirable toxins or contaminants

18 in the Baby Foods.

19          381.     Defendants’ unlawful conduct is continuing, with no indication that they intend to

20 cease this fraudulent course of conduct.

21          382.     As a direct and proximate result of Defendants’ conduct, Plaintiff McKeon and the

22 Minnesota Subclass have suffered actual damages in that they purchased the Baby Foods that were

23 worth less than the price they paid and may not have purchased at any price.

24          383.     Plaintiff McKeon and the members of the Minnesota Subclass would not have

25 purchased the Baby Foods at all had they known of the presence of these Heavy Metals,

26 perchlorate, and/or other undesirable toxins or contaminants.

27          384.     Pursuant to Minn. Stat. §8.31, subd. 3a, and §325F.69, Plaintiff McKeon and the
                                                    - 83 -
28                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                      Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 85 of 94




 1 Minnesota Subclass seek actual damages, injunctive and declaratory relief, attorneys’ fees, costs,

 2 and any other just and proper relief available thereunder for Defendants’ violations of the MPCFA.

 3                                           COUNT XIV
          (Violation of Pennsylvania Unfair Trade Practices and Consumer Protection Law,
 4    73 Pa. Cons. Stat. Ann. §§201-1 et seq. (the “UTPCPL”), Against Defendants on Behalf of
 5                        Plaintiff Crawford and the Pennsylvania Subclass)
            385.     Plaintiffs incorporate by reference and reallege each and every allegation contained
 6
     above, as though fully set forth herein.
 7
            386.     Pennsylvania’s Unfair Trade Practices and Consumer Protection Law, 73 Pa. Cons.
 8
     Stat. Ann. §§201-1 et seq. (the “UTPCPL”) makes unlawful “unfair methods of competition and
 9
     unfair or deceptive acts or practices in the conduct of any trade or commerce.”
10
            387.     Defendants are a manufacturer, marketer, seller, and distributor of the Baby Foods.
11
            388.     Defendants market and sell the Baby Foods with warranties created on the
12
     products’ packaging regarding the qualities, ingredients, and benefits of the Baby Foods.
13
            389.     Plaintiff Crawford and the Pennsylvania Subclass purchased the Baby Foods for
14
     household or business use, and not for resale.
15
            390.     Defendants engaged in fraudulent and deceptive conduct creating a likelihood of
16
     confusion or of misunderstanding by failing to disclose the inclusion of Heavy Metals, perchlorate,
17
     and/or unnatural or other ingredients in the Baby Foods.
18
            391.     Defendants’ Omissions deceived Plaintiff Crawford and the Pennsylvania Subclass
19
     and deceived a substantial segment of the target consumer audience in violation of the UTPCPL.
20
            392.     The conduct described above and throughout this Complaint took place within the
21
     Commonwealth of Pennsylvania and constitutes unfair methods of competition or unfair or
22
     deceptive acts or practices pursuant to §§201-2(4) (xxi) of the UTPCPL.
23
            393.     Defendants had a duty to disclose the presence of Heavy Metals, perchlorate, and/or
24
     other undesirable toxins or contaminants to Plaintiff Crawford and the Pennsylvania Subclass
25
     because:
26
                     (a)    Plaintiff Crawford and the Pennsylvania Subclass and the Defendants acted
27
                                              - 84 -
28                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                 Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 86 of 94




 1 within the context of a business transaction when Plaintiff Crawford and the Pennsylvania Subclass

 2 purchased Defendants’ Baby Foods for household or business use, and not for resale;

 3                 (b)     Plaintiff Crawford and the Pennsylvania Subclass were ordinary non-

 4 business consumers;

 5                 (c)     Defendants had superior knowledge of the presence of Heavy Metals,

 6 perchlorate, and/or other undesirable toxins or contaminants in the Baby Foods; and

 7                 (d)     Plaintiff Crawford and the Pennsylvania Subclass could not have

 8 reasonably discovered the presence of Heavy Metals, perchlorate, and/or other undesirable toxins

 9 or contaminants in the Baby Foods before purchasing the Baby Foods.

10          394.   In violation of the UTPCPL, Defendants omitted and concealed material facts from

11 Plaintiff Crawford and the Pennsylvania Subclass regarding the quality, characteristics, and

12 benefits of the Baby Foods.

13          395.   Defendants’ Omissions described herein were likely to deceive consumers into

14 purchasing the Baby Foods.

15          396.   Defendants knew or reasonably should have known their Baby Foods included

16 undisclosed levels of Heavy Metals, perchlorate, and/or other undesirable toxins or contaminants.

17          397.   Defendants knew or should have known, at the time the Baby Foods left their

18 control that they included undisclosed levels of Heavy Metals, perchlorate, and/or other

19 undesirable toxins or contaminants, and were not made of ingredients fit for consumption by

20 infants and children.

21          398.   Defendants’ deception is material as they influenced consumers’ purchasing and

22 payment decisions.

23          399.   Defendants intended that Plaintiff Crawford and the Pennsylvania Subclass would

24 rely on their Omissions, as their reliance was crucial to Defendants being able to command a

25 premium for the Baby Foods.

26          400.   Plaintiff Crawford and the Pennsylvania Subclass have been damaged as a direct

27 and proximate result of Defendants’ deceptive and unfair practices.
                                                - 85 -
28           FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 87 of 94




 1          401.     Defendants deceived and continue to deceive consumers about the quality and

 2 ingredients of their Baby Foods as well as the fitness of these products for consumption by infants

 3 and children. This conduct constitutes unfair or deceptive acts or practices within the meaning of

 4 the UTPCPL. This illegal conduct by Defendants is continuing, with no indication that it will

 5 cease.

 6          402.     Defendants’ actions in connection with the manufacture and distribution of the

 7 Baby Foods as set forth herein evidence a lack of good faith, honesty in fact, and observance of

 8 fair dealing so as to constitute unconscionable commercial practices, in violation of the UTPCPL.

 9          403.     Defendants acted willfully, knowingly, intentionally, unconscionably, and with

10 reckless indifference when they committed these acts of consumer fraud.

11          404.     Defendants intended that Plaintiff Crawford and the Pennsylvania Subclass would

12 rely on the Omissions and concealment regarding the nature of the Baby Foods so that Plaintiff

13 Crawford and the Pennsylvania Subclass members would purchase the Baby Foods.

14          405.     Plaintiff Crawford and the Pennsylvania Subclass relied on Defendants’ Omissions

15 and concealment regarding the nature of the Baby Foods.

16          406.     Plaintiff Crawford and the Pennsylvania Subclass, had Defendants disclosed to

17 them all material information regarding the Baby Foods, would have considered the omitted

18 information material to their decision to purchase the Baby Foods at the price they paid.

19          407.     As a direct proximate result of Defendants’ Omissions, Plaintiff Crawford and the

20 Pennsylvania Subclass suffered direct economic loss by purchasing the Baby Foods at a premium,

21 and unwarranted, price. Had Plaintiff Crawford and the Pennsylvania Subclass known of the

22 presence of Heavy Metals, perchlorate, and/or other undesirable toxins or contaminants content in

23 the Baby Foods, they would not have bought them, or they would not have paid the premium price

24 that they did.

25          408.     Plaintiff Crawford and Pennsylvania Subclass are entitled to recover compensatory

26 damages, plus interest, attorneys’ fees, and costs.

27          409.     Defendants’ conduct was intentional, willful, wanton, malicious, and egregious,
                                                  - 86 -
28                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                     Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 88 of 94




 1 entitling Plaintiff Crawford and the Pennsylvania Subclass to recover actual compensatory and

 2 statutory damages, as well as attorneys’ fees and costs of suit, to the fullest extent.

 3                                           COUNT XV
      (Violation of Illinois Consumer Fraud and Deceptive Practices Act, 815 Ill. Comp. Stat. §
 4   505/1, et seq. (the “ICFA”), Against Defendants on Behalf of Plaintiffs Nurre and Gonzalez
 5                                     and the Illinois Subclass
            410.       Plaintiffs incorporate by reference and reallege each and every allegation contained
 6
     above, as though fully set forth herein.
 7
            411.       Plaintiffs Nurre and Gonzalez and the Illinois Subclass are a “person” within the
 8
     meaning of 815 Ill. Comp. Stat. § 505/1(c).
 9
            412.       Defendants are a “person” within the meaning of 815 Ill. Comp. Stat. § 505/1(c).
10
            413.       The Baby Foods are “merchandise” within the meaning of 815 Ill. Comp. Stat. §
11
     505/1(b).
12
            414.       There was a sale of merchandise from Defendants to Plaintiffs Nurre and Gonzalez
13
     and the Illinois Subclass, as defined by 815 Ill. Comp. Stat. § 505/1(d).
14
            415.       Illinois’s Consumer Fraud and Deceptive Practices Act, 815 Ill. Comp. Stat. §
15
     505/1, et seq. (the “ICFA”) makes “it unlawful to engage in unfair methods of competition and
16
     unfair or deceptive acts or practices,” including the “concealment, suppression, or omission of any
17
     material fact.”
18
            416.       Defendants willingly engaged in unfair methods of competition and unfair or
19
     deceptive acts or practices, in violation of the ICFA, by failing to disclose the presence of Heavy
20
     Metals, perchlorate, and/or any other undesirable toxins or contaminants.
21
            417.       Defendants knew or should have known the Baby Foods included undisclosed
22
     levels of Heavy Metals, perchlorate, and/or any other undesirable toxins or contaminants.
23
            418.       Defendants’ Omissions, concealment, and other deceptive conduct were likely to
24
     deceive or cause misunderstanding and did in fact deceive Plaintiffs Nurre and Gonzalez and the
25
     Illinois Subclass with respect to the Baby Foods’ ingredients, uses, benefits, standards, quality,
26
     grade, and suitability for consumption by infants and children.
27
                                              - 87 -
28                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                 Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 89 of 94




 1          419.     Defendants intended for Plaintiffs Nurre and Gonzalez and the Illinois Subclass to

 2 rely on the Omissions, concealment, and/or deceptions regarding the Baby Foods’ ingredients,

 3 uses, benefits, standards, quality, grade, and suitability for consumption by infants and children.

 4          420.     Defendants’ conduct and Omissions as described herein occurred repeatedly in

 5 their trade or business and were capable of deceiving a substantial portion of the consuming public.

 6          421.     The facts concealed or not disclosed by Defendants were material facts in that

 7 Plaintiffs Nurre and Gonzalez, the Illinois Subclass, and any reasonable consumer would have

 8 considered them when deciding whether to purchase the Baby Foods. Had Plaintiffs Nurre and

 9 Gonzalez and the Illinois Subclass known the Baby Foods did not have the quality advertised by

10 Defendants, they would not have purchased the Baby Foods.

11          422.     Defendants’ unlawful conduct is continuing, with no indication they intend to cease

12 this fraudulent course of conduct.

13          423.     As a direct and proximate result of Defendants’ conduct, Plaintiffs Nurre and

14 Gonzalez and the Illinois Subclass have suffered actual damages in that they purchased the Baby

15 Foods that were worth less than the price they paid.

16          424.     Plaintiffs Nurre and Gonzalez and the Illinois Subclass would not have purchased

17 the Baby Foods at all had they known of the presence of undisclosed levels of Heavy Metals,

18 perchlorate, and/or any other undesirable toxins or contaminants that do not conform to the

19 packaging.

20          425.     As a direct and proximate result of Defendants’ conduct as set forth above,

21 Plaintiffs Nurre and Gonzalez and the Illinois Subclass are entitled to actual damages,

22 compensatory damages, penalties, attorneys’ fees, and costs as set forth in 815 Ill. Comp. Stat. §

23 505/10(a). Defendants’ deceptive, misleading, unfair, and unconscionable conduct as set forth

24 above were done willfully, wantonly, and maliciously, thus entitling Plaintiffs Nurre and Gonzalez

25 and the Illinois Subclass to an award of punitive damages.

26

27
                                              - 88 -
28                 FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                 Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 90 of 94




 1                                       PRAYER FOR RELIEF

 2          WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated, pray

 3 for judgment against Defendants as to each and every count, including:

 4          A.      An order declaring this action to be a proper class action, appointing Plaintiffs and

 5 their counsel to represent the Class, and requiring Defendants to bear the costs of class notice;

 6          B.      An order enjoining Defendants from selling the Baby Foods until the levels of

 7 Heavy Metals, perchlorate, and/or other undesirable toxins or contaminants are removed or full

 8 disclosure of the presence of such appears on all packaging;

 9          C.      An order enjoining Defendants from selling the Baby Foods in any manner

10 suggesting or implying that they are healthy, nutritious, and safe for consumption;

11          D.      An order requiring Defendants to engage in a corrective advertising campaign and

12 engage in any further necessary affirmative injunctive relief, such as recalling existing products;

13          E.      An order awarding declaratory relief, and any further retrospective or prospective

14 injunctive relief permitted by law or equity, including enjoining Defendants from continuing the

15 unlawful practices alleged herein, and injunctive relief to remedy Defendants’ past conduct;

16          F.      An order requiring Defendants to pay restitution to restore all funds acquired by

17 means of any act or practice declared by this Court to be an unlawful, unfair, or fraudulent business

18 act or practice, untrue or misleading advertising, or a violation of law, plus pre- and post-judgment

19 interest thereon;

20          G.      An order requiring Defendants to disgorge or return all monies, revenues, and

21 profits obtained by means of any wrongful or unlawful act or practice;

22          H.      An order requiring Defendants to pay all actual and statutory damages permitted

23 under the counts alleged herein, including under CLRA §1780(a)(1), in an amount to be

24 determined by this Court, but at least $5,000,000;

25          I.      An order requiring Defendants to pay punitive damages on any count so allowable;

26          J.      An order awarding attorneys’ fees and costs to Plaintiffs and the Class; and

27          K.     An order providing for all other such equitable relief as may be just and proper.
                                                  - 89 -
28               FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 91 of 94




 1                                          JURY DEMAND

 2         Plaintiffs hereby demand a trial by jury on all issues so triable.

 3
     Dated: September 3, 2021               LOCKRIDGE GRINDAL NAUEN P.L.L.P.
 4

 5                                          By: s/ Rebecca A. Peterson
                                            Rebecca A. Peterson, #241858
 6                                          Robert K. Shelquist, Pro Hac Vice
                                            Krista K. Freier Pro Hac Vice
 7                                          100 Washington Avenue South, Suite 2200
 8                                          Minneapolis, MN 55401
                                            Telephone: (612) 339-6900
 9                                          Facsimile: (612) 339-0981
                                            E-mail: rapeterson@locklaw.com
10                                                  rkshelquist@locklaw.com
                                                    kkfreier@locklaw.com
11

12                                          LITE DEPALMA GREENBERG & AFANADOR, LLC
                                            Susana Cruz Hodge, Pro Hac Vice
13                                          Joseph J. DePalma, Pro Hac Vice
                                            570 Broad Street, Suite 1201
14                                          Newark, NJ 07102
                                            Telephone: (973) 623-3000
15                                          E-mail: scruzhodge@litedepalma.com
16                                                  jdepalma@litedepalma.com

17                                          CO-LEAD INTERIM CLASS COUNSEL

18                                          BARRACK RODOS & BACINE
                                            Stephen Basser
19
                                            One America Plaza
20                                          600 West Broadway, Suite 900
                                            San Diego, CA 92101
21                                          Telephone: (619) 230-0800
                                            Facsimile: (619) 230-1874
22                                          E-mail: sbasser@barrack.com
23

24

25

26

27
                                          - 90 -
28             FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                             Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 92 of 94




                                   CUNEO GILBERT & LADUCA, LLP
 1                                 Charles LaDuca, Pro Hac Vice
 2                                 Katherine Van Dyck, Pro Hac Vice
                                   C. William Frick
 3                                 4725 Wisconsin Avenue NW, Suite 200
                                   Washington, DC 20016
 4                                 Telephone:(202) 789-3960
                                   Facsimile: (202) 789-1813
 5
                                   E-mail: charles@cuneolaw.com
 6                                         kvandyck@cuneolaw.com
                                           bill@cuneolaw.com
 7
                                   GUSTAFSON GLUEK PLLC
 8                                 Daniel E. Gustafson, Pro Hac Vice
                                   Mary M. Nikolai
 9
                                   Catherine K. Smith
10                                 Canadian Pacific Plaza
                                   120 South Sixth Street, Suite 2600
11                                 Minneapolis, MN 55402
                                   Telephone: (612) 333-8844
12                                 E-mail: dgustafson@gustafsongluek.com
                                           mnikolai@gustafsongluek.com
13
                                           csmith@gustafsongluek.com
14
                                   GUSTAFSON GLUEK PLLC
15                                 Dennis Stewart (SBD 99152)
                                   600 B Street
16                                 17th Floor
17                                 San Diego, CA 92101
                                   Telephone: (619) 595-3299
18                                 E-mail: dstewart@gustafsongluek.com

19                                 WEXLER WALLACE, LLP
                                   Kenneth A. Wexler, Pro Hac Vice
20                                 Kara A. Elgersma
21                                 55 West Monroe, Suite 3300
                                   Chicago, IL 60603
22                                 Telephone: (312) 346-2222
                                   E-mail: kaw@wexlerwallace.com
23                                         kae@wexlerwallace.com
24

25

26

27
                                        - 91 -
28           FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                           Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 93 of 94




                                   CARLSON LYNCH LLP
 1                                 Todd D. Carpenter (234464)
 2                                 Scott G. Braden (305051)
                                   1350 Columbia Street, Suite 603
 3                                 San Diego, CA 92101
                                   Telephone: (619) 762-1900
 4                                 E-mail: tcarpenter@carlsonlynch.com
                                           sbraden@carlsonlynch.com
 5

 6                                 CALCATERRA POLLACK LLP
                                   Michael Liskow
 7                                 Janine L. Pollack
                                   1140 Avenue of the Americas, 9th Floor
 8                                 New York, NY 10036
                                   Telephone: (917) 899-1765
 9
                                   E-mail: mliskow@calcaterrapollack.com
10                                         jpollack@calcaterrapollack.com

11                                 GEORGE GESTEN MCDONALD, PLLC
                                   Lori G. Feldman
12                                 102 Half Moon Bay Drive
                                   Croton-on-Hudson, NY 10520
13
                                   Telephone: (917) 983-9321
14                                 E-mail: LFeldman@4-Justice.com
                                            eService@4-Justice.com
15
                                   GEORGE GESTEN MCDONALD, PLLC
16                                 David J. George
17                                 Brittany L. Brown
                                   9897 Lake Worth Road, Suite #302
18                                 Lake Worth, FL 33467
                                   Telephone: (561) 232-6002
19                                 E-mail: DGeorge@4-Justice.com
                                           eService@4-Justice.com
20

21                                 TAUS, CEBULASH & LANDAU, LLP
                                   Kevin Landau
22                                 Miles Greaves
                                   80 Maiden Lane, Suite 1204
23                                 New York, NY 10038
                                   Telephone: (212) 931-0704
24                                 E-mail: klandau@tcllaw.com
25                                         mgreaves@tcllaw.com

26

27
                                        - 92 -
28           FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                           Court File 21-cv-000913-YGR
     Case 4:21-cv-00913-YGR Document 98 Filed 09/03/21 Page 94 of 94




                                   SALTZ, MONGELUZZI, & BENDESKY, P.C.
 1                                 Simon B. Paris
 2                                 Patrick Howard
                                   1650 Market Street, 52nd Floor
 3                                 Philadelphia, PA 19103
                                   Telephone: (215) 575-3895
 4                                 E-mail: sparis@smbb.com
                                           phoward@smbb.com
 5

 6                                 SAUDER SCHELKOPF
                                   Matthew D. Schelkopf
 7                                 Lori G. Kier
                                   Davina C. Okonkwo
 8                                 1109 Lancaster Avenue
                                   Berwyn, PA 19312
 9
                                   Telephone: (610) 200-0581
10                                 E-mail: mds@sstriallawyers.com
                                           lgk@sstriallawyers.com
11                                         dco@sstriallawyers.com
12                                 THRONDSET MICHENFELDER LLC
                                   Chad A. Throndset
13
                                   Pat Michenfelder
14                                 1 Central Avenue West
                                   St. Michael, MN 55376
15                                 E-mail: chad@throndsetlaw.com
                                           pat@throndsetlaw.com
16

17                                 MILBERG COLEMAN BRYSON PHILLIPS
                                   GROSSMAN, PLLC
18                                 Rachel Soffin
                                   800 S. Gay Street, Suite 1100
19                                 Knoxville, TN 37929
                                   Telephone: (865) 247-0080
20                                 E-mail: rsoffin@millberg.com
21
                                   PEARSON SIMON & WARSHAW, LLP
22                                 Melissa Weiner
                                   800 LaSalle Avenue, Suite 2150
23                                 Minneapolis, MN 55402
                                   Telephone: (612) 389-0600
24                                 Facsimile: (612) 389-0610
25                                 E-mail: mweiner@pswlaw.com

26                                 Attorneys for Plaintiffs

27
                                        - 93 -
28           FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                           Court File 21-cv-000913-YGR
